 

Exhibit 10.01

 

Execution Version

 

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This First Amendment to Securities Purchase Agreement (this “Amendment”) is
dated as of August 16, 2016, and is by and among DISCOVERY ENERGY CORP., a
Nevada corporation (the “Company”), DEC FUNDING LLC, a Texas limited liability
company (“Original Purchaser”) and TEXICAN ENERGY CORPORATION, a Texas
corporation (“New Purchaser”). The Company, Original Purchaser and New Purchaser
are hereinafter sometimes collectively referred to as the “Parties” and each
individually as a “Party”.

 

WHEREAS, the Company and Original Purchaser previously entered into that certain
Securities Purchase Agreement dated May 27, 2016 (the “SPA”);

 

WHEREAS, New Purchaser desires to become a party to the SPA and purchase
Debentures from time to time in accordance with the terms of this Amendment and
the SPA;

 

WHEREAS, subject to the satisfaction of the conditions precedent set forth
herein, the Company and Original Purchaser desire to amend the SPA as set forth
herein to facilitate New Purchaser’s purchase;

 

WHEREAS, subject to the satisfaction of the conditions precedent set forth
herein, the Company and Original Purchaser desire to amend the Disclosure
Schedule as set forth herein; and

 

WHEREAS, Original Purchaser desires to purchase additional Debentures from the
Company in an original principal amount of $200,000.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, Original Purchaser and
New Purchaser agree as follows:

 

Section 1       Definitions. Capitalized terms used in this Amendment but not
otherwise defined herein have the meanings given such terms in the SPA. The SPA,
as amended by this Amendment, is hereinafter referred to as the “Agreement”.

 

Section 2      Joinder. Subject to the satisfaction of the conditions precedent
set forth in Section 5, New Purchaser hereby agrees to become a party to, and
bound by the terms and provisions of, the Agreement and the Registration Rights
Agreement as though New Purchaser was originally a “Purchaser” thereunder.

 

Section 3       Amendments.

 

(a)          Subject to the satisfaction of the conditions precedent set forth
in Section 5, each of the Company, Original Purchaser and New Purchaser agree to
amend the SPA to reflect the modifications where indicated in the conformed
version of the Agreement attached hereto as Exhibit A (the “Conformed Securities
Purchase Agreement”).

 

(b)          Subject to the satisfaction of the conditions precedent set forth
in Section 5, each of the Company, Original Purchaser and New Purchaser agree to
amend the Disclosure Schedule to reflect the modifications where indicated in
the conformed version of the Disclosure Schedule attached hereto as Exhibit B.

 

 

 

 

Section 4       Approvals by Original Purchaser. Subject to the satisfaction of
the conditions precedent set forth in Section 5, Original Purchaser hereby
agrees as follows:

 

(a)          solely with respect to purchases of Debentures by New Purchaser
pursuant to Section 6, Original Purchaser hereby consents to the form of Senior
Secured Convertible Debenture attached to this Amendment as Exhibit C; and

 

(b)          pursuant to Section 4.9 of the Agreement, Original Purchaser hereby
agrees that the Company may use the Additional DEC Proceeds for general
corporate purposes (excepting from such general corporate purposes any of the
uses expressly prohibited by Section 4.9 in the lines therein following the
phrase “and shall not, for the avoidance of doubt”).

 

Section 5       Conditions Precedent. This Amendment and the agreements of the
Parties hereunder are subject to the satisfaction of the following conditions
precedent:

 

(a)          Each Party shall have delivered an executed counterpart of its
signature page to this Amendment, the Additional Australian Security Agreement
(as defined in the Conformed Securities Purchase Agreement), the Additional
Australian Pledge Agreement (as defined in the Conformed Securities Purchase
Agreement) and the Additional Subsidiary Guaranty (as defined in the Conformed
Securities Purchase Agreement) to each other Party;

 

(b)          The Company shall have received from New Purchaser via wire
transfer, in immediately available funds, the principal amount of the Initial
Debenture;

 

(c)          The Company shall have delivered the Initial Debenture to New
Purchaser;

 

(d)          The Company shall have received from Original Purchaser via wire
transfer, in immediately available funds, the sum of $200,000 (the “Additional
DEC Proceeds”); and

 

(e)          The Company shall have delivered to Original Purchaser (i) a
Debenture in a principal amount of $200,000 and (ii) a Warrant registered in the
name of Original Purchaser to purchase up to 750,000 shares of Common Stock,
with an exercise price equal to $0.20 per share of Common Stock, subject to
adjustment as set forth therein.

 

Section 6       Purchases by New Purchaser. The Company agrees to sell, and New
Purchaser agrees to purchase, a principal amount of up to $1,500,000 of
Debentures, each in the form of Exhibit C, in accordance with the following
terms:

 

(a)          Concurrent with the satisfaction of the conditions precedent set
forth in Section 5, the Company hereby sells, and New Purchaser hereby
purchases, a Debenture in a principal amount of $250,000 (the “Initial
Debenture”).

 

(b)          Upon not less than five (5) Trading Days’ advance notice from New
Purchaser upon the New Purchaser’s request, the Company agrees to sell, and New
Purchaser agrees to purchase, Debentures in a principal amount equal to any
Rincon Charges paid by New Purchaser, subject to and in accordance with the
covenants and conditions applicable to each Supplemental Closing Date set forth
in Section 2.1(b) of the Agreement; provided that (i) for the purposes of
Section 2.1(b) of the Agreement, New Purchaser shall be deemed to have funded an
amount equal to such Rincon Charges to the Company in full satisfaction of New
Purchaser’s obligation to transfer to the Company the principal amount of the
respective Debentures so purchased and (ii) the aggregate sales and purchases
under this Section 6(b) shall not exceed $150,000. “Rincon Charges” means the
$30,000 monthly amount owing from New Purchaser to Rincon Energy, LLC from time
to time pursuant to the Consulting Agreement. “Consulting Agreement” means a
Consulting Agreement among Rincon Energy, LLC, New Purchaser, the Company and
Discovery Energy SA Pty Ltd, as amended from time to time.

 

- 2 -

 

 

(c)          From the date hereof until September 30, 2018, New Purchaser, in
its sole discretion and upon five (5) Trading Days’ advance notice to the
Company, has the right to from time to time purchase one or more Debentures from
the Company in a principal amount determined in accordance with the following
schedule:

 

(i)          From the date hereof until December 31, 2016, an aggregate
principal amount not to exceed (A) $1,250,000 less (B) the amounts previously
purchased by New Purchaser pursuant to Section 6(b);

 

(ii)         From January 1, 2017 until March 31, 2017, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $137,500 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c);

 

(iii)        From April 1, 2017 until June 30, 2017, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $275,000 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c);

 

(iv)        From July 1, 2017 until September 30, 2017, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $412,500 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c);

 

(v)         From October 1, 2017 until December 31, 2017, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $550,000 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c);

 

(vi)        From January 1, 2018 until March 31, 2018, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $687,500 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c);

 

(vii)       From April 1, 2018 until June 30, 2018, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $825,500 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c); and

 

(viii)      From July 1, 2018 until September 30, 2018, an aggregate principal
amount not to exceed (A) $1,250,000 less (B) the amounts previously purchased by
New Purchaser pursuant to Section 6(b) less (C) the greater of (1) $962,500 and
(2) the amounts previously purchased by New Purchaser pursuant to this Section
6(c).

 

- 3 -

 

 

Subject to and in accordance with the covenants and conditions applicable to
each Supplemental Closing Date set forth in Section 2.1(b) of the Agreement,
upon the expiration of such five (5) Trading Days’ notice from New Purchaser of
a purchase in accordance with the preceding schedule, New Purchaser agrees to
purchase and the Company agrees to sell Debentures in a principal amount elected
by New Purchaser in such notice.

 

Section 7       Representations and Warranties.

 

(a)          As of the date of the effectiveness of this Amendment, and after
giving effect to the amendments in Section 3, the Company hereby represents and
warrants to New Purchaser and Original Purchaser that the representations and
warranties of the Company and its Subsidiaries contained in the Agreement and in
each other Transaction Document are true and correct on and as of such date
(unless as of a specific date therein in which case they shall be accurate as of
such date).

 

(b)          As of the date of the effectiveness of this Amendment, New
Purchaser hereby represents and warrants to the Company that the representations
and warranties applicable to New Purchaser contained in the Agreement are true
and correct on and as of such date.

 

(c)          As of the date of the effectiveness of this Amendment, Original
Purchaser hereby represents and warrants to the Company that the representations
and warranties applicable to Original Purchaser contained in the Agreement are
true and correct on and as of such date.

 

Section 8       Covenants of New Purchaser. New Purchaser agrees to keep and
maintain all information, whether oral, written or otherwise, disclosed to or
received by New Purchaser in connection with the Consulting Agreement
confidential and not disclose the same to any other Person (other than the
Company) without the prior written consent of the Company; provided that the
foregoing shall not apply to (a) disclosures required by law, regulation,
securities exchange rules or order or decree of any governmental authority, or
(b) disclosures to New Purchaser’s directors, officers, employees, financial
advisors, accountants, consultants, attorneys, investors, bona-fide prospective
transferees and actual or prospective financing sources (provided that such
receiving Person has agreed to be bound by confidentiality provisions
substantially similar to those set forth in this Section 8).

 

Section 9       Miscellaneous.

 

(a)          Each of the Parties acknowledges and agrees that from and after the
date of the effectiveness of this Amendment, each reference in the SPA to “this
Agreement”, “herein”, “hereof”, “hereunder” or other words of like import shall
mean and be a reference to the Agreement.

 

(b)          This Amendment, the Agreement, the Disclosure Schedule (as amended
hereby) and the other Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the Parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

(c)          Sections 5.6 (Headings), 5.9 (Governing Law), 5.11 (Execution),
5.15 (Remedies), 5.18 (Independent Nature, etc.), 5.21 (Construction) and 5.22
(Waiver of Jury Trial) of the SPA are hereby incorporated into this Amendment,
mutatis mutandis, as a part hereof for all purposes.

 

- 4 -

 

 

[Signature Page Follows]

 

- 5 -

 

 

Execution Version

 

COMPANY:       DISCOVERY ENERGY CORP.         By:       Keith D. Spickelmier,
Chairman         ORIGINAL PURCHASER:       DEC FUNDING LLC         By:      
Steven Webster, Manager         NEW PURCHASER:       TEXICAN ENERGY CORPORATION
        By:     Name:     Title:           Address for Notice:       One Allen
Center, Ste. 1150   500 Dallas St.   Houston, Texas 77002  

 

Signature Page to First Amendment to Securities Purchase Agreement

 

 

 

  

Execution Version

 

EXHIBIT A

 

Conformed Version of the Agreement

 

(see attached)

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 27,
2016, between DISCOVERY ENERGY CORP., a Nevada corporation (the “Company”), DEC
FUNDING LLC, a Texas limited liability company (“Original Purchaser”) and each
other purchaser from time to time signatory hereto (together with Original
Purchaser, each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, Company desires to issue
and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from Company, securities of Company as more fully described
in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Company and each Purchaser agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Debentures (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Additional Australian Pledge Agreements” means one or more Specific Security
Agreements (Shares), entered into from time to time between Company and a
Purchaser (other than the Original Purchaser), in the form of the Initial
Australian Pledge Agreement, as may be amended, restated or otherwise modified
from time to time.

 

“Additional Australian Security Agreements” means one or more General Security
Agreements, entered into from time to time between the Australian Subsidiary and
a Purchaser (other than the Original Purchaser), in the form of the Initial
Australian Security Agreement, as may be amended, restated or otherwise modified
from time to time.

 

“Additional Subsidiary Guarantees” means one or more Deeds of Guarantee and
Indemnity, entered into from time to time from the Australian Subsidiary in
favor of a Purchaser (other than the Original Purchaser), in the form of the
Initial Subsidiary Guarantee, as may be amended, restated or otherwise modified
from time to time.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Agent” shall have the meaning ascribed to such term in the Security Agreement.

 

“Agreement Date” means May 27, 2016.

 

- 8 -

 

 

“Australian Pledge Agreement” means, collectively, the Initial Australian Pledge
Agreement and the Additional Australian Pledge Agreements .

 

“Australian Security Agreement” means, collectively, the Initial Australian
Security Agreement and the Additional Australian Security Agreements.

 

“Australian Subsidiary” means Discovery Energy SA Pty Ltd, a company formed
under the laws of Australia.

 

“Board of Directors” means the board of directors of Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Capital Raise” shall have the meaning assigned to such term in Section 2.1(c).

 

“Closing” means the closing of the purchase and sale of the Closing Securities
pursuant to Section 2.1.

 

“Closing Date” means the first Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) each Purchaser’s obligations to pay the
Principal Amount and (ii) Company’s obligations to deliver the Debentures, in
each case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.

 

“Closing Securities” means the Debentures and the Warrants.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of Company, par value $0.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of Company or its Subsidiaries
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Haynes and Boone, LLP, with offices located at 1221
McKinney Street, Suite 2100, Houston, Texas 77010.

 

“Contingent Obligation” shall have the meaning ascribed to such term in Section
3.1(aa).

 

“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.

 

“Debentures” means the Senior Secured Convertible Debentures due, subject to the
terms therein, five years from the Closing Date, issued by Company to Purchasers
hereunder, in the form of Exhibit A attached hereto or such other form as may be
approved in writing by Original Purchaser.

 

“Deposit Account Control Agreement” means the deposit account control agreement,
dated on or about the Agreement Date, among Company, Agent and Wells Fargo Bank,
N.A., together with any other deposit account control agreements executed in
favor of Agent, each as may be amended, restated or otherwise modified from time
to time.

 

- 9 -

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disclosure Schedule” means the disclosure schedule referred to in the first
paragraph of Section 3.1 hereof.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Capital Raise” means (a) one or more Capital Raises constituting
issuances of Common Stock of up to an aggregate issuance price of $2,000,000 (i)
at an issuance price equal to not less than the Conversion Price until such time
as Company has raised $20,000,000 in Capital Raises other than Exempt Capital
Raises and (ii) thereafter, at an issuance price equal to not less than $0.20
per share of Common Stock or (b) an Exempt Issuance (as defined in the
Debentures).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“First Amendment” means the First Amendment to Securities Purchase Agreement
dated August 16, 2016 by and among Company, Original Purchaser and New
Purchaser.

 

“First Amendment Date” means August 16, 2016.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Initial Australian Pledge Agreement” means the Specific Security Agreement
(Shares), dated the Closing Date between Company and Original Purchaser, as may
be amended, restated or otherwise modified from time to time.

 

“Initial Australian Security Agreement” means the General Security Agreement,
dated the Closing Date, between the Australian Subsidiary and Original
Purchaser, as may be amended, restated or otherwise modified from time to time.

 

“Initial Subsidiary Guarantee” means the Deed of Guarantee and Indemnity, dated
the Closing, by Australian Subsidiary in favor of Original Purchaser, as may be
amended, restated or otherwise modified from time to time.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Legend Removal Qualification Event” shall have the meaning ascribed to such
term in Section 4.1(c).

 

“Liberty” means Liberty Petroleum Corporation, an Arizona corporation, together
with any other holders of the Liberty Debt.

 

- 10 -

 

 

“Liberty Debt” means that certain Indebtedness in the current principal amount
of $587,724 payable by Company to Liberty, as evidenced by the Liberty Loan
Documents.

 

“Liberty Loan Documents” means that certain Promissory Note dated as of
September 26, 2013 made by Company in favor of Liberty in the original principal
amount of $542,294, as amended by the Thirteenth Amendment to Consolidated
Promissory Note dated as of May 5, 2016 fixing the outstanding principal amount
at $587,724, extending the maturity date to July 20, 2016 and providing for
payment in cash and shares of Common Stock, as amended, restated or otherwise
modified from time to time, together with any other documents evidencing,
describing or securing the Liberty Debt, each as may be amended, restated or
otherwise modified from time to time.

 

“Lien” means a lien, charge, pledge (fixed or floating), security interest,
encumbrance, right of first refusal, preemptive right or other restriction.

 

“Majority Purchasers” means, at any time, one or more Purchasers holding over
fifty percent (50%) in outstanding principal amount of the Debentures at such
time.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m) and shall include, without limitation, the Petroleum Exploration License.

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“New Purchaser” means Texican Energy Corporation, a Texas corporation.

 

“PEL 512 Area” means the real property located in the State of South Australia
more particularly described in and covered by the Petroleum Exploration License.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Petroleum Exploration License” means that certain Petroleum Exploration License
issued to Australian Subsidiary by the Energy Resource Division of the
Department for Manufacturing, Innovation, Trade, Resources and Energy on October
26, 2012, otherwise referred to as PEL 512.

 

“Principal Amount” means, (a) with respect to the Debentures issued to Original
Purchaser on the Closing Date, $3,500,000 and (b) with respect to any Debentures
issued on any Supplemental Closing Date, the principal amount of such Debentures
in an aggregate amount not to exceed $1,700,000.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

 

“Purchaser Designees” shall have the meaning ascribed to such term in Section
4.17.

 

- 11 -

 

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among Company and Purchasers, as may be amended, restated or
otherwise modified from time to time.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Debentures,
ignoring any conversion or exercise limits set forth therein, and assuming that
the Conversion Price is at all times on and after the date of determination 75%
of the then Conversion Price on the Trading Day immediately prior to the date of
determination.

 

“Right of First Offer” shall have the meaning ascribed to such term in Section
2.1(c).

 

“Right of First Offer Termination Date” means the later to occur of (a) June 30,
2017 and (b) that date which is six (6) months after the date on which Original
Purchaser first receives a written certification from the Chief Executive
Officer or the Chief Financial Officer of Company that the seismic data financed
with the Debentures issued on the Closing Date with respect to the PEL 512 Area
has been interpreted and that Company has generated a first prospect for
drilling.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the Government of
the Commonwealth of Australia or other relevant sanctions authority.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement, dated the date hereof,
between Company and Agent, as may be amended, restated or otherwise modified
from time to time.

 

- 12 -

 

 

“Security Documents” shall mean the Security Agreement, the Subsidiary
Guarantees, the Australian Security Agreement, the Australian Pledge Agreement,
the Deposit Account Control Agreements and any other documents and filing
required thereunder in order to grant Agent a first priority security interest
in the assets of Company and the Subsidiaries as provided in the Security
Agreement, including all UCC-1 filing receipts and evidence of all mortgage or
other required filings necessary to perfect the first priority security interest
in Company’s Intellectual Property Rights (such filings, the “US IP Filings”)
and fixed and floating pledges in the assets of the Australian Subsidiary as
provided in the Australian Security Agreement, including all filing receipts and
evidence of all required filings necessary to perfect the fixed pledge over the
Australian Subsidiary’s Intellectual Property Rights (such filings, the
“Australian IP Filings” and, together with the US IP Filings, the “IP Filings”).

 

“Subsidiary” means any subsidiary of Company as set forth on the Disclosure
Schedule (including the Australian Subsidiary) and shall, where applicable, also
include any direct or indirect subsidiary of Company formed or acquired after
the date hereof.

 

“Subsidiary Guarantee” means the Initial Subsidiary Guarantee and the Additional
Subsidiary Guarantees.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTCQB
over-the-counter bulletin board service maintained by OTC Markets Group Inc. (or
any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Australian Security
Agreement, the Australian Pledge Agreement, the Subsidiary Guarantee, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Transfer Online, Inc., the current transfer agent of
Company, with a mailing address of 512 SE Salmon St., Portland, OR 97214 and a
facsimile number of (503) 227-6874, and any successor transfer agent of Company.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest and other amounts on
the Debentures in accordance with the terms of the Debentures.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.

 

“VWAP” means, for any date, when the price determined by the first of the
following clauses that applies: (a) if the Common Stock is listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)) or (b) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by
Majority Purchasers and reasonably acceptable to Company, the fees and expenses
of which shall be paid by Company.

 

- 13 -

 

 

“Warrants” means the Common Stock purchase warrants delivered to Original
Purchaser at the Closing in accordance with Section 2.2(a) hereof and upon the
closing of the First Amendment, which Warrants shall be exercisable immediately
and have a term of exercise equal to three years from the Closing Date, in the
form of Exhibit B attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1         Closing; Supplemental Closing Dates; Right of First Offer.  

 

(a)          On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, Company agrees to sell, and Original
Purchaser agrees to purchase $3,500,000 in principal amount of the Debentures.
Original Purchaser shall deliver to Company or at Company’s written direction,
via wire transfer of immediately available funds equal to the Principal Amount,
and Company shall deliver to Original Purchaser the Debenture and Warrant, and
Company and Original Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree.

 

(b)          After the Closing Date through and including September 30, 2018,
Company shall have the ability (without the consent of the then current
Purchasers) to issue, upon three (3) Trading Days’ advance notice to Purchasers,
up to an additional $1,700,000 in principal amount of the Debentures in one or
more additional closings (the date of each such additional closing, a
“Supplemental Closing Date”) upon the same terms and conditions as one or more
of the Debentures. Any applicable Purchasers shall deliver to Company or at
Company’s written direction, via wire transfer of immediately available funds
equal to the Principal Amount of such Debentures, and Company shall deliver to
such Purchasers the additional Debenture, and Company and such Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at each
Supplemental Closing.  Upon satisfaction of the covenants and conditions set
forth in Sections 2.2 and 2.3 with respect thereto, each Supplemental Closing
shall occur at the offices of Company Counsel or such other location as the
parties shall mutually agree. Notwithstanding anything in this clause (b) to the
contrary, subject to the terms of the First Amendment, no Purchaser is obligated
to purchase any such additional Debentures.

 

(c)          From and after the Closing Date through and including the Right of
First Offer Termination Date, Purchasers shall have a right of first offer (the
“Right of First Offer”) with respect to any proposed new Indebtedness or equity
issuances of Company (each, a “Capital Raise”) other than an Exempt Capital
Raise up to an aggregate principal amount of $20,000,000 at an issuance price or
conversion price of $0.20 per share of common stock or an equity issuance
permitted under Section 7(h) of the Debentures. Company shall provide Original
Purchaser with written notice of any proposed Capital Raise other than an Exempt
Capital Raise, setting forth the proposed terms and conditions thereof, at least
thirty (30) days prior to the proposed closing date of such Capital Raise (each
such notice, a “Notice of Capital Raise”). Original Purchaser shall advise
Company within fifteen (15) Trading Days of its receipt of such Notice of
Capital Raise whether or not Original Purchaser intends to exercise its Right of
First Offer with respect to such Capital Raise; it being understood that (i)
Original Purchaser’s failure to so notify Company of its intent within such
fifteen (15) Trading Day period shall constitute a refusal by Original Purchaser
to exercise its Right of First Offer; (ii) any offer given by Original Purchaser
shall be upon substantially the same terms (including interest rate and
conversion price) as the Debentures and (iii) if Original Purchaser exercises
its Right of First Offer, the other Purchasers shall, if requested by Original
Purchaser, have the right (but not the obligation) to participate in such
Capital Raise in such amounts as approved by Original Purchaser and Company. If
Original Purchaser declines or is deemed to refuse to exercise its Right of
First Offer hereunder, Company may proceed with such Capital Raise, so long as
(i) such offer and sale is otherwise permitted under this Agreement and the
Debentures, (ii) such offer and sale is on terms no more advantageous to the
purchaser thereof than those set forth in the Notice of Capital Raise, (iii) it
does so within 90 days from the date of the Notice of Capital Raise. Nothing in
this clause (c) is intended to limit Purchasers’ right to consent to any
additional Capital Raise which is not permitted by Section 7(a) and/or 7(h) of
the Debentures.

 

- 14 -

 

 

2.2         Deliveries.

 

(a)          On or prior to the Closing Date (and, with respect to clause (iii)
below, each Supplemental Closing Date), Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by Company;

 

(ii)         a legal opinion of Company Counsel and a legal opinion of Graeme K.
Alexander, Australian counsel to Australian Subsidiary, in each case addressed
to Purchasers and Agent and in form and substance satisfactory to Original
Purchaser;

 

(iii)        a Debenture with a principal amount equal to the Principal Amount
issued to each Purchaser, registered in the name of such Purchaser;

 

(iv)        a Warrant registered in the name of Original Purchaser to purchase
up to $2,625,000 of Common Stock, with an exercise price equal to $0.20 per
share of Common Stock, subject to adjustment as set forth therein;

 

(v)         the Registration Rights Agreement duly executed by Company; and

 

(vi)        the Security Agreement, the Initial Australian Security Agreement
and the Initial Australian Pledge Agreement, each duly executed by Company and
Australian Subsidiary party thereto, along with all of the Security Documents
(other than the Deposit Account Control Agreements, which Company covenants and
agrees to deliver within thirty (30) days of the Closing Date), including the
Initial Subsidiary Guarantee, duly executed by the parties thereto.

 

(b)          On or prior to the Closing Date, Purchasers shall deliver or cause
to be delivered the following:

 

(i)          to Company, this Agreement duly executed by Purchasers and Agent;

 

(ii)         to Company, the Registration Rights Agreement, duly executed by
Purchasers;

 

(iii)        to Company, the Security Agreement and Initial Australian Security
Agreement, each duly executed by Agent; and

 

(iv)        to Company, the Principal Amount of the Debentures issued to each
Purchaser at the Closing.

 

- 15 -

 

 

2.3         Closing Conditions.

 

(a)          The obligations of Company hereunder in connection with Purchasers
and Agent in respect of the Closing (and, with respect to clauses (i) and (ii)
below, on each Supplemental Closing Date) are subject to the following
conditions being met:

 

(i)          the accuracy in all respects at the time of the Closing or on the
Supplemental Closing Date, as applicable, of the representations and warranties
of Purchasers contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of Purchasers required to
be performed at or prior to the Closing or the Supplemental Closing Date, as
applicable, shall have been performed; and

 

(iii)        the delivery by Purchasers and Agent of the items set forth in
Section 2.2(b) of this Agreement.

 

(b)          The obligations of Purchasers hereunder in connection with the
Closing (and, with respect to clauses (i) through (iv) below, on each
Supplemental Closing Date) are subject to the following conditions being met:

 

(i)          the accuracy in all respects when made at the time of the Closing
or on the Supplemental Closing Date, as applicable, of the representations and
warranties of Company and its Subsidiaries contained herein or in any other
Transaction Document (unless as of a specific date therein);

 

(ii)         all obligations, covenants and agreements of Company and its
Subsidiaries required to be performed at or prior to the Closing or the
Supplemental Closing Date, as applicable, shall have been performed;

 

(iii)        the delivery by Company of the items set forth in Section
2.2(a)(iii) of this Agreement;

 

(iv)        from the date hereof to the Closing Date (or, if applicable, the
Supplemental Closing Date), trading in the Common Stock shall not have been
suspended by the Commission or Company’s principal Trading Market and, at any
time prior to the Closing Date (or, if applicable, the Supplemental Closing
Date), trading in securities generally as reported by Bloomberg L.P. shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of Purchaser, makes it impracticable or inadvisable to purchase the
Closing Securities at the Closing or the Supplemental Closing Date, as
applicable; and

 

(v)         Purchasers shall have completed to its satisfaction its due
diligence investigation of Company and its Subsidiaries.

 

- 16 -

 

 

2.4          Post Closing Conditions. Company agrees to deliver (or cause to be
delivered) to Original Purchaser the following:

 

(a)          not later than five (5) Business Days after Closing, the original
share certificate issued to Company by the Australian Subsidiary, together with
any stock powers or other documents related thereto as reasonably requested by
Original Purchaser; and

 

(b)          not later than thirty (30) days after Closing, Deposit Account
Control Agreements (or their equivalent, if any, under Australian law) with
respect to Company’s and the Australian Subsidiary’s deposit accounts described
in the Schedules to the Security Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of Company.  Except as set forth in
a Disclosure Schedule executed by Company and Purchasers, which Disclosure
Schedule shall be delivered with and deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedule only to the
extent such disclosure is reasonably apparent on its face, without any
independent knowledge on the part of the reader regarding the matter disclosed,
that such disclosure is responsive to such other representations, Company hereby
makes the following representations and warranties to Agent and each Purchaser:

 

(a)          Subsidiaries.  All of the direct and indirect subsidiaries of
Company are set forth on the Disclosure Schedule. Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

(b)          Organization and Qualification.   Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and, in those jurisdictions in which a concept of good standing exists,
in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws, articles of association or other organizational or charter
documents.  Each of Company and its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of Company and its Subsidiaries,
taken as a whole, or (iii) a material adverse effect on Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(c)          Authorization; Enforcement.  Company and each of its Subsidiaries
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and each of the other
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement and each of the other Transaction Documents by Company and each of its
Subsidiaries, to the extent it is a party thereto, and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of Company or such Subsidiary, as applicable,
and no further action is required by Company, the Board of Directors, Company’s
stockholders or the stockholders of the Subsidiaries in connection herewith or
therewith other than in connection with the Required Approvals.  This Agreement
and each other Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by Company and each Subsidiary and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of Company or such Subsidiary enforceable against
Company or such Subsidiary in accordance with its terms, except: (i) as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

- 17 -

 

 

(d)          No Conflicts.  The execution, delivery and performance by Company
and each of its Subsidiaries of this Agreement and the other Transaction
Documents to which it is a party, the issuance and sale of the Securities and
the consummation by it of the transactions contemplated hereby and thereby do
not and will not: (i) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws, articles of
association or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing Company or Subsidiary debt or otherwise) or other
understanding to which Company or any Subsidiary is a party or by which any
property or asset of Company or any Subsidiary is bound or affected, or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals.  None of Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.6 of this Agreement, (ii) the filing with the Commission pursuant to the
Registration Rights Agreement, (iii) to the extent required, the notice and/or
application(s) to each applicable Trading Market for the issuance and sale of
the Securities and the listing of the Shares and Warrant Shares for trading
thereon in the time and manner required thereby and (iv) the filing of a Form D
with the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).

 

(f)          Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued and free and clear of all Liens
imposed by Company other than restrictions on transfer provided for in the
Transaction Documents.  The Underlying Shares, when issued in accordance with
the terms of the Transaction Documents, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by Company other
than restrictions on transfer provided for in the Transaction Documents.  
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Underlying Shares at least equal to the
Required Minimum on the date hereof.

 

- 18 -

 

 

(g)          Capitalization.  The capitalization of Company is as set forth on
the Disclosure Schedule. The Disclosure Schedule also includes the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of
Company as of the date hereof and any and all options, warrants or other rights
to purchase shares of Common Stock, together with a summary description of the
material terms of such options, warrants and other rights. Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to Company’s employee stock purchase plans and pursuant to
the conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act. Except
for Purchasers’ Right of First Option, no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents or future
transactions of the type contemplated by the Transaction Documents. Except as a
result of the purchase and sale of the Securities and as set forth on the
Disclosure Schedule, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which Company or any Subsidiary is or may become bound to issue
additional shares of Common Stock or Common Stock Equivalents. The issuance and
sale of the Securities will not obligate Company to issue shares of Common Stock
or other securities to any Person (other than Purchasers) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of Company or any predecessor of Company are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to
Company’s capital stock to which Company is a party or, to the knowledge of
Company, between or among any of Company’s stockholders.

 

(h)          SEC Reports; Financial Statements.  Company has filed all reports,
schedules, forms, statements and other documents required to be filed by Company
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.   The
financial statements of Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

- 19 -

 

 

(i)          Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) neither Company nor its
Subsidiaries has incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in Company’s consolidated financial statements pursuant to GAAP or
disclosed in filings made with the Commission, (iii) neither Company nor any
Subsidiary has altered its method of accounting, (iv) neither Company nor its
Subsidiaries has declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock (other than dividends or
distributions made by Australian Subsidiary to Company) and (v) neither Company
nor its Subsidiaries has issued any equity securities to any officer, director
or Affiliate, except pursuant to existing Company stock option plans. Company
does not have pending before the Commission any request for confidential
treatment of information.  Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to Company or its Subsidiaries or their respective
businesses, properties, operations, assets or financial condition, that would be
required to be disclosed by Company under applicable securities laws at the time
this representation is made or deemed made that has not been publicly disclosed
at least 1 Trading Day prior to the date that this representation is made.

 

(j)          Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of Company,
threatened against or affecting Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) could adversely affect or
challenge the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  Neither Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of Company, there is
not pending or contemplated, any investigation by the Commission involving
Company or any current or former director or officer of Company.  The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Securities Act.

 

(k)          Labor Relations.  No labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with Company or such Subsidiary, and neither
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of Company, no executive
officer of Company or any Subsidiary, is, or is now expected to be, in violation
of any material term of any employment or consulting contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment or engagement of each such executive
officer does not subject Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.   Company and its Subsidiaries are
in compliance with all Australian laws and regulations and all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

- 20 -

 

 

(l)           Compliance.  Neither Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by Company
or any Subsidiary under), nor has Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety and employment and labor matters, except in each
case as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(m)          Regulatory Permits.  Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, including, without
limitation, the Petroleum Exploration License, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.

 

(n)          Title to Assets.  Except as set forth on the Disclosure Schedule,
Company and its Subsidiaries have good and marketable title in fee simple to all
real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of Company and its
Subsidiaries, in each case free and clear of all Liens, except for (i) Liens in
favor of Liberty pursuant to the Liberty Loan Documents and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with which Company and its Subsidiaries are in
compliance.

 

(o)          Intellectual Property.  Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, knowhow, inventions,
copyrights, licenses, governmental authorizations and other intellectual
property rights and similar rights (collectively, the “Intellectual Property
Rights”) as described in the SEC Reports as necessary or required for use in
connection with their respective businesses.  None of, and neither Company nor
any Subsidiary has received a notice (written or otherwise) that any of,
Company’s Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within five
(5) years from the date of this Agreement, except for such expiration,
termination or abandonment that could not reasonably be expected to result in a
Material Adverse Effect.  Neither Company nor any Subsidiary has received, since
the date of the latest audited financial statements included within the SEC
Reports, a written notice of a claim or otherwise has any knowledge that
Company’s Intellectual Property Rights violate or infringe upon the Intellectual
Property Rights of any Person.  To the knowledge of Company, all such
Intellectual Property Rights are enforceable. There is no claim, action or
proceeding being made or brought, or to the knowledge of Company, being
threatened, against Company or its Subsidiaries regarding its Intellectual
Property Rights.  Company is unaware of any facts or circumstances which might
give rise to any of the foregoing infringements or claims, actions or
proceedings.  Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties. There are no third parties who have or, to Company’s
knowledge, will be able to establish, rights to any of Company’s Intellectual
Property Rights, except for the ownership rights of the owners of the
Intellectual Property Rights which is licensed or assigned to Company.  There is
no patent or, to the knowledge of Company, patent application that contains
claims that interfere with the issued or pending claims of any of Company’s
Intellectual Property Rights.

 

- 21 -

 

 

(p)          Insurance.   Company and its Subsidiaries maintain with insurers of
recognized financial responsibility the directors and officers insurance
coverage set forth on the Disclosure Schedule. Neither Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(q)          Transactions With Affiliates and Employees.  Except as set forth in
the Disclosure Schedule and the SEC Reports, none of the officers or directors
of Company or any Subsidiary and, to the knowledge of Company, none of the
employees of Company or any Subsidiary is presently a party to any transaction
with Company or any Subsidiary (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from providing for the borrowing of money from or
lending of money to, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of Company, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $10,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of Company
and (iii) other employee benefits, including stock option agreements under any
stock option plan of Company.

 

(r)           Sarbanes-Oxley; Internal Accounting Controls.  Company and its
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  Company
and its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Company and its Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for Company and its Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by Company in the reports it files or submits under the Exchange Act
is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
Company and its Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
Company and its Subsidiaries.

 

(s)          Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by Company or any Subsidiaries to any broker, financial advisor
or consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction
Documents.  Purchasers shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents.

 

- 22 -

 

 

(t)           Private Placement.  Assuming the accuracy of Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by
Company to Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of any
Trading Market on which the Company’s securities may be listed or quoted.

 

(u)          Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Company shall conduct its business in a manner
so that it will not become an “investment company” subject to registration under
the Investment Company Act of 1940, as amended.

 

(v)          Registration Rights.  Other than each of the Purchasers or as
otherwise set forth on the Disclosure Schedule, no Person has any right to cause
Company to effect the registration under the Securities Act of any securities of
Company or any Subsidiaries.

 

(w)          Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and Company
has taken no action designed to terminate or which to its knowledge is likely to
have the effect of terminating the registration of the Common Stock under the
Exchange Act nor has Company received any notification that the Commission is
contemplating terminating such registration. Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that Company is not
in compliance with the listing or maintenance requirements of such Trading
Market. Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

(x)          Application of Takeover Protections.  Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under Company’s certificate of incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Purchasers as a result of Purchasers and Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of Company’s issuance of the Securities
and Purchasers’ ownership of the Securities.

 

(y)          Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
Company confirms that neither it nor any other Person acting on its behalf has
provided any Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public
information.  Company understands and confirms that Purchasers will rely on the
foregoing representation in effecting transactions in securities of
Company.  All of the disclosure furnished by or on behalf of Company to
Purchasers regarding Company and its Subsidiaries, their respective businesses
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.   The press releases disseminated by Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  Company acknowledges and agrees that Purchasers do not make and
have not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

- 23 -

 

 

(z)           No Integrated Offering. Assuming the accuracy of Purchasers’
representations and warranties set forth in Section 3.2, neither Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of
Company are listed or designated.

 

(aa)         Solvency and Indebtedness.  Based on the consolidated financial
condition of Company as of the Closing Date, after giving effect to the receipt
by Company of the proceeds from the sale of the Securities hereunder: (i) the
fair saleable value of Company’s assets exceeds the amount that will be required
to be paid on or in respect of Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) Company’s assets
do not constitute unreasonably small capital to carry on its business as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
Company, consolidated and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of Company, together with
the proceeds Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  Company does not intend to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).  Company has no knowledge of
any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing.  Except as disclosed in the
Disclosure Schedule 3.1, neither Company nor any Subsidiary (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of
Company's officers, has or is expected to have a Material Adverse Effect. The
Disclosure Schedule sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of Company or any Subsidiary, or for which Company or any
Subsidiary has commitments and provides a detailed description of the material
terms of any such outstanding Indebtedness.  For purposes of this
Agreement:  (y) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money (other than trade payables incurred in the
ordinary course of business), (B) all obligations issued, undertaken or assumed
as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement classified as a
capital lease under GAAP, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (z) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

 

- 24 -

 

 

(bb)        Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no material unpaid taxes claimed to be due by the taxing authority of any
jurisdiction, and the officers of Company or any Subsidiary know of no basis for
any such claim.

 

(cc)         No General Solicitation. Neither Company nor any person acting on
behalf of Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. Company has offered the Securities
for sale only to Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 

(dd)        Anti-Corruption Laws. Company and its Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

(ee)         Accountants.  Company’s accounting firm is Malone Bailey, LLP.  To
the knowledge and belief of Company, such accounting firm is a registered public
accounting firm as required by the Exchange Act.

 

(ff)          Seniority.  As of the Closing, no Indebtedness or other claim
(other than Indebtedness payable pursuant to the Liberty Loan Documents and
trade payables entered into in the ordinary course of business) against Company
is senior to the Debentures in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 

(gg)        No Disagreements with Accountants and Lawyers.  Except as set forth
on the Disclosure Schedule 3.1, there are no disagreements of any kind presently
existing, or reasonably anticipated by Company to arise, between Company and the
accountants and lawyers formerly or presently employed by Company and Company is
current with respect to any fees owed to its accountants and lawyers.

 

- 25 -

 

 

(hh)        Acknowledgment Regarding Purchasers’ Purchase of
Securities.  Company acknowledges and agrees that Purchasers are acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  Company further
acknowledges that neither Purchasers nor any of their Affiliates is acting as a
financial advisor or fiduciary of Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated thereby
and any advice given by Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to Purchasers’ purchase of the
Securities.  Company further represents to Purchasers that Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
Company and its representatives.

 

(ii)          Stock Option Plans. Company has not granted any stock options.

 

(jj)          Office of Foreign Assets Control (“OFAC”); Sanctions.  Neither
Company nor any Subsidiary, nor, to the knowledge of Company, any director,
officer, employee, agent, affiliate or representative of Company or any
Subsidiary, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.

 

(kk)        Money Laundering.  The operations of Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of Company or any Subsidiary, threatened.

 

(ll)          Environmental Laws.  To Company’s knowledge, Company and each
Subsidiary (i) is in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all material terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all applicable laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

3.2          Representations and Warranties of Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of each Closing Date to Company as follows (unless as of a
specific date therein):

 

- 26 -

 

 

(a)          Organization; Authority.  Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents to which it is a party and performance by such Purchaser
of the transactions contemplated by the Transaction Documents to which it is a
party have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)          Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.

 

(c)          Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Debentures it will be either: (i) an
“accredited investor” as defined in Rule 501(a) under the Securities Act or (ii)
a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  

 

(d)          Experience of Purchaser.   Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.   Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

 

(e)          Information.  Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Company and materials relating to the offer and sale of the Securities that
have been requested by such Purchaser.  Such Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of Company. Neither such
inquiries nor any other due diligence investigations conducted by such Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
such Purchaser’s right to rely on Company’s representations and warranties
contained in Section 3.1 above or contained in any of the other Transaction
Documents.   Such Purchaser understands that its investment in the Securities
involves a high degree of risk.  Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

 

(f)          General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

- 27 -

 

 

Company acknowledges and agrees that the representations contained in Section
3.2 shall not modify, amend or affect Purchasers’ right to rely on Company’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), Company may require the transferor thereof to provide to Company
an opinion of counsel selected by the transferor and reasonably acceptable to
Company, the form and substance of which opinion shall be reasonably
satisfactory to Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights and obligations of Purchaser under this Agreement, the Registration
Rights Agreement and the other Transaction Documents.

 

(b)          Each Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Company acknowledges and agrees that a Purchaser may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the applicable Purchaser’s expense,
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.

 

- 28 -

 

 

(c)          Certificates evidencing the Underlying Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, provided that the
purchaser is not an Affiliate of Company, (iii) following the six-month
anniversary of the Closing Date if such Underlying Shares are eligible for sale
under Rule 144 without volume or manner-of-sale restrictions and as of such date
Company is in compliance with the current public information required under Rule
144 as to such Underlying Shares, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) (each
such event being a “Legend Removal Qualification Event”). Upon request, Company
shall cause its counsel to issue a legal opinion to the Transfer Agent, if
required by the Transfer Agent, promptly after a Legend Removal Qualification
Event and the delivery to Company or Company’s counsel of any reasonable
certifications requested by Company or Company’s counsel in connection with the
issuance of such opinion to effect the removal of the legend hereunder with
respect to any qualifying Underlying Shares. Following an applicable Legend
Removal Qualification Event, Company will no later than three (3) Trading Days
following the delivery by a Purchaser to Company or the Transfer Agent (with
notice to Company) of (i) a legended certificate representing Underlying Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) or (ii) a Notice of
Exercise or Notice of Conversion in the manner stated in the Warrants or
Debentures to effect the exercise of a Warrant or conversion of a Debenture in
accordance with its terms, and, in each case, any reasonable certifications from
Purchaser requested by Company or Company’s counsel in order to effectuate a
legend removal (such third Trading Day, the “Legend Removal Date”), deliver or
cause to be delivered to a Purchaser a certificate representing such Underlying
Shares that is free from all restrictive and other legends.  In addition,
promptly upon request of a Purchaser, Company shall cause its counsel to
promptly, but in no event later than two (2) Trading Days after such request and
the delivery to Company or Company’s counsel of any reasonable certifications
requested by Company or Company’s counsel, issue a legal opinion to the Transfer
Agent at any time after the six month anniversary of the Closing Date if
required by the Transfer Agent to transfer any of the Underlying Shares, which
legal opinion shall provide that Purchaser may transfer any of the Underlying
Shares free of restriction during the 10 Trading Days following the date of such
legal opinion and that the transferee thereof shall receive the Underlying
Shares free from all restrictive and other legends, provided that the transferee
is not an Affiliate of Company.  Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.  Upon the request of a Purchaser,
certificates for Underlying Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to such Purchaser by crediting the account of
Purchaser’s brokerage firm with the Depository Trust Company System as directed
by such Purchaser.  

 

(d)         In addition to such Purchaser’s other available remedies, Company
shall pay to each Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Underlying Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $5 per
Trading Day (increasing to $10 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day commencing on the third
Trading Day following the Legend Removal Date, until such certificate is
delivered without a legend. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for such Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

- 29 -

 

 

(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to the Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon Company’s reliance upon this understanding.

 

(f)           Each Purchaser hereby acknowledges that Company was previously a
“shell” company, as that term is defined in Rule 405 of the Securities Act and
Rule 12b-2 under the Exchange Act. As a result of this former status and the
application of subsection (i)(2) of Rule 144, periods of time may arise in which
Purchaser may not rely upon the resale exemption provided for by Rule 144.
Purchaser hereby agrees that, between the time that Company has notified
Purchaser in writing that such resales may not be undertaken pursuant to Rule
144 and the time that Company has notified Purchaser in writing that such
resales may resume, Purchaser shall not resell any Underlying Shares pursuant to
Rule 144. Purchaser shall be entitled to resell any Underlying Shares pursuant
to any effective and current Registration Statement or pursuant to any available
resale exemption other than Rule 144. Company agrees to notify promptly
Purchaser whenever the resale exemption provided for by Rule 144 become
unavailable and whenever such exemption becomes available again; provided,
however, that no such notice need be given solely because Company has filed an
extension for any of its Quarterly Reports on Form 10-Q or Annual Reports on
Form 10-K.

 

4.2          Acknowledgment of Dilution.  Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions.
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of Company.

 

4.3          Furnishing of Information; Public Information.

 

(a)           During the time a Purchaser continues to hold any Securities,
Company covenants to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by Company after the date hereof pursuant to the Exchange
Act even if Company is not then subject to the reporting requirements of the
Exchange Act.

 

- 30 -

 

 

(b)          At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending on the date a Purchaser ceases to hold
any Securities, if Company shall fail for any reason to satisfy the current
public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies,
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to one percent (1.0%) of the aggregate
Principal Amount of such Purchaser’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than 30 days) thereafter until the earlier of (a) the date such
Public Information Failure is cured and (b) such time that such public
information is no longer required  for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144.  The payments to which a Purchaser shall be
entitled pursuant to this Section 4.3(b) are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the fifth (5th)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event Company fails to make Public
Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.4          Integration.  Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

4.5          Conversion and Exercise Procedures.  Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Debentures set forth the totality of the procedures required of
Purchasers in order to exercise the Warrants or convert the Debentures.  No
additional legal opinion, other information or instructions shall be required of
Purchasers to exercise their Warrants or convert their Debentures.  Company
shall honor exercises of the Warrants and conversions of the Debentures and
shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.

 

4.6          Securities Laws Disclosure; Publicity.  Company shall, on or before
the fourth Trading Day immediately following the date hereof, file a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby, including the Transaction Documents as exhibits
thereto.  From and after the filing of such Current Report, Company represents
to Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any Purchaser by Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents. Company and
each Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of Company, with respect to any press
release of a Purchaser, or without the prior consent of Purchasers, with respect
to any press release of Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except: (a)
as required by federal securities law in connection with (i) any registration
statement contemplated by the Registration Rights Agreement and (ii) the filing
of final Transaction Documents (including conformed signature pages thereto)
with the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case Company shall provide Purchasers with
prior notice of such disclosure permitted under this clause (b).

 

- 31 -

 

 

4.7          Shareholder Rights Plan.  No claim will be made or enforced by
Company or, with the consent of Company, any other Person, that any Purchaser is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement whether now in effect or hereafter adopted by
Company, or that any Purchaser could be deemed to trigger the provisions of any
such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between Company and any
Purchaser.

 

4.8          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
and except during such time as a Purchaser Designee may serve on the Board of
Directors, Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information that Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with Company regarding the confidentiality and use of such
information.  Company understands and confirms that Purchasers may be relying on
the foregoing covenant in effecting transactions in securities of Company.

 

4.9          Use of Proceeds.  Company shall use the net proceeds from the sale
of the Securities to the Original Purchaser hereunder solely (a) to pay the
out-of-pocket fees, costs and expenses of Company in connection with the
issuance of the Securities (including the reasonable fees and expenses of
Company’s advisers, counsel, accountants and other experts, if any), and all
other reasonable expenses incurred by Company incident to the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Transaction Documents and the completion of due
diligence (including, without limitation, fees and expenses associated with the
filing of any ownership or other reports necessary under applicable securities
laws or associated with any amendment to, waiver of or enforcement of the
Transaction Documents) and any all stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to Original Purchaser, (b) to
pay the fees and expenses of Original Purchaser and Agent required to be paid by
Company pursuant to Section 5.2 hereof and (c) to finance the Australian
Subsidiary’s shooting of a seismic survey with respect to the PEL 512 Area and
interpretation of such seismic survey and Company’s costs and expenses incurred
in connection therewith and for such other uses as are approved by Original
Purchaser in its sole discretion, and shall not, for the avoidance of doubt use
such proceeds for the satisfaction of any portion of Company’s debt or for the
redemption of any Common Stock or Common Stock Equivalents unless such use is
approved by Original Purchaser in its sole discretion or for (a) for the
settlement of any outstanding litigation, (b) in violation of Sanctions, FCPA or
OFAC regulations or (c) to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as a
Purchaser or otherwise) of Sanctions.

 

- 32 -

 

 

4.10        Indemnification of Purchasers.   Subject to the provisions of this
Section 4.10, Company will indemnify and hold each Purchaser and their
respective directors, officers, shareholders, managers, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, managers, members, partners employees or
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any Purchaser Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against the Purchaser Parties in any capacity, or any of them or their
respective Affiliates, by any stockholder of Company who is not an Affiliate of
such Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such  Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
Company in writing, and Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party.  Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by Company in writing, (ii) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (iii) in such action there is,
in the reasonable opinion of counsel to the Purchaser Party, a material conflict
on any material issue between the position of Company and the position of such
Purchaser Party, in which case Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel.  Company will not
be liable to any Purchaser Party under this Agreement (y) for any settlement by
a Purchaser Party effected without Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (z) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any Purchaser
Party’s breach of any representations, warranties or covenants under the
Transaction Documents or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 4.10 shall, if requested by such Purchaser Party, be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred;
provided, however, that a Purchaser Party benefitting from such periodic
payments shall repay the amount of all such periodic payments if it shall be
determined by a court of competent jurisdiction in a final non-appealable
decision that such Purchaser Party was not entitled to such indemnification
under this Section 4.10 or otherwise.  The indemnity agreements contained herein
shall be in addition to any cause of action or similar right of any Purchaser
Party against Company or others and any liabilities Company may be subject to
pursuant to law.

 

4.11        Reservation and Listing of Securities.

 

(a)           Company shall maintain a reserve from its duly authorized shares
of Common Stock for issuance pursuant to the Transaction Documents in such
amount as may then be required to fulfill its obligations in full under the
Transaction Documents.

 

(b)          If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall use commercially reasonable
efforts to amend Company’s certificate of incorporation to increase the number
of authorized but unissued shares of Common Stock to at least the Required
Minimum at such time, as soon as possible and in any event not later than the
75th day after such date.

 

- 33 -

 

 

(c)           Company shall, if applicable: (i) in the time and manner required
by the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to Purchasers evidence of such listing or quotation
and (iv) maintain the listing or quotation of such Common Stock on any date at
least equal to the Required Minimum on such date on such Trading Market or
another Trading Market.

 

4.12        Reserved

 

4.13        Subsequent Equity Sales.  During the time a Purchaser continues to
hold any Debentures or Warrants, Company shall be prohibited from effecting or
entering into an agreement to effect any issuance by Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration
(or a combination of units thereof) involving a Variable Rate Transaction.
“Variable Rate Transaction” means a transaction in which Company (i) issues or
sells any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of Company or
the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby Company may sell
securities at a future determined price. Any Purchaser shall be entitled to
obtain injunctive relief against Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages.

 

4.14        Form D; Blue Sky Filings.   Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D as promulgated by
the Commission under the Securities Act. Company shall take such action as
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of the Purchasers
holding 60% of Principal Amount outstanding on the Debentures.

 

4.15        Capital Changes.  Until the one year anniversary of the Closing
Date, other than for purposes of qualifying for initial listing on a national
securities exchange or meeting the continued listing requirements of such
exchange, Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of
Purchaser.

 

4.16        Corporate Existence.  So long as a Purchaser owns any Debentures or
Warrants, Company shall not be party to any Fundamental Transaction (as defined
in the Debentures) unless Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Debentures and
the Warrants.

 

4.17        Board Representation.  Company shall promptly take any and all
actions (including by increasing the size of the Board of Directors) as may be
required under the laws of its state of incorporation, its certificate of
incorporation and bylaws and any all other applicable laws set forth by any
governmental authority in order to (i) cause, within five (5) Trading Days of
the Closing Date (or such later date as elected by Original Purchaser), (x) the
election of one director designated by Original Purchaser (and, not more than
five (5) Trading Days after the date on which Original Purchaser funds an
aggregate amount of $20,000,000 of additional Indebtedness or equity pursuant to
its Right of First Offer as set forth in Section 2.1(c), the election of an
additional two directors designated by Original Purchaser), which designees
shall be independent under Section 5605(a)(2) of the rules of the Nasdaq Stock
Market (the “Independence Rules”), to serve as members of the Board of Directors
from the date hereof until such director designees’ resignation, death, removal
or disqualification (the “Purchaser Designees”) and (ii) until such time as
Original Purchaser ceases to hold any Securities, include the Purchaser
Designees as nominees for election or re-election as members of the Board of
Directors, as the case may be, in the proxy statement to be sent to any holders
of Company’s capital stock in connection with any annual or special meeting of
such holders entitled to vote on such matters if the re-election of the members
of the Board of Directors shall be proposed by the Board of Directors in such
proxy statement and, in such instance, the  Board of Directors shall recommend
to any such holders of its capital stock entitled to vote at such meeting in
such proxy statement the election or re-election, as applicable, of the
Purchaser Designees.

 

- 34 -

 

 

4.18        Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. Further, Company shall not make any
payment of principal or interest on the Debentures in amounts which are
disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by Company and negotiated
separately by each Purchaser, and is intended for Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

 

ARTICLE V.

MISCELLANEOUS

 

5.1          Termination.  This Agreement may be terminated by Original
Purchaser or by Company by written notice to the other party if the Closing has
not been consummated on or before June 30, 2016; provided, however, that neither
party may terminate this Agreement if the Closing has not been consummated as
the result of its failure to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; and provided further, however, that no termination by a party will
affect the right of such party to sue for any breach by any other party (or
parties).

 

5.2          Fees and Expenses.  Company shall pay the out-of-pocket fees, costs
and expenses of Original Purchaser and Agent in connection with the acquisition
of the Securities (including the reasonable fees and expenses of Original
Purchaser and Agent’s advisers, counsel, accountants and other experts, if any),
and all other reasonable expenses incurred by Original Purchaser and Agent
incident to the negotiation, preparation, execution, delivery, performance and
administration of this Agreement and the other Transaction Documents and the
completion of due diligence (including, without limitation, fees and expenses
associated with the filing of any ownership or other reports necessary under
applicable securities laws or associated with any amendment to, waiver of or
enforcement of the Transaction Documents).  Company shall pay all stamp taxes
and other taxes and duties levied in connection with the delivery of any
Securities to Original Purchaser.

 

5.3          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

- 35 -

 

 

5.4          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto or via email at the email
address set forth on the signature pages attached hereto (if an email address is
so provided) at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto or via email at the email address set forth
on the signature pages attached hereto (if an email address is so provided) on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. If an
email address is provided for a party on the signature pages attached hereto,
notice to such party given by other means hereunder shall also be given by
email, provided, that failure to deliver a duplicate notice by email shall not
constitute a failure to deliver the applicable notice. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto or as such address may be modified by a party by written notice in
accordance herewith.

 

5.5          Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by Company and Purchasers holding at least 60% in interest
(based on then-outstanding principal amounts of Debentures at the time of such
determination) or, in the case of a waiver, by the party against whom
enforcement of such waived provision is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

5.6          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser.  Each Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to a “Purchaser.”

 

5.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

 

5.9          Governing Law.  Except as otherwise provided therein, all questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, County of New York (the “New York Courts”).  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action, suit or proceeding to enforce any provisions of the
Transaction Documents, then, in addition to the obligations of Company under
Section 4.10, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

- 36 -

 

 

5.10        Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.11        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12        Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and Company does not
timely perform its related obligations within the periods therein provided, then
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to Company, any relevant notice, demand or election in whole or
in part without prejudice to its future actions and rights; provided, however,
that in the case of a rescission of a conversion of a Debenture or exercise of a
Warrant, the applicable Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded conversion or exercise notice
concurrently with (a) the return to such Purchaser of the aggregate exercise
price paid to Company for such shares in connection with a rescinded Warrant
exercise and (b) the restoration of such Purchaser’s right to acquire such
shares pursuant to such Purchaser’s Warrant or Debenture (including, issuance of
a replacement warrant or debenture certificate evidencing such restored right).

 

5.14        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

- 37 -

 

 

5.15        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16        Payment Set Aside. To the extent that Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

5.17        Usury.  To the extent it may lawfully do so, Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of Company under the Transaction
Documents for payments in the nature of interest shall not exceed the maximum
lawful rate authorized under applicable law (the “Maximum Rate”), and, without
limiting the foregoing, in no event shall any rate of interest or default
interest, or both of them, when aggregated with any other sums in the nature of
interest that Company may be obligated to pay under the Transaction Documents
exceed such Maximum Rate.  It is agreed that if the maximum contract rate of
interest allowed by law and applicable to the Transaction Documents is increased
or decreased by statute or any official governmental action subsequent to the
date hereof, the new maximum contract rate of interest allowed by law will be
the Maximum Rate applicable to the Transaction Documents from the effective date
thereof forward, unless such application is precluded by applicable law.  If
under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by Company to Purchaser with respect to indebtedness evidenced by the
Transaction Documents, such excess shall be applied by Purchaser to the unpaid
principal balance of any such indebtedness or be refunded to Company, the manner
of handling such excess to be at Purchaser’s election.

 

5.18        Independent Nature of Purchasers’ Obligations and Rights.  In the
event that there may be more than one Purchaser hereunder (by assignment or
otherwise) following any Subsequent Closing Date or at any other time and for
any other reason, the parties agree that any obligations of each Purchaser under
any Transaction Document are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
any Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that Purchasers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents.  Each Purchaser
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  

 

- 38 -

 

 

5.19         Liquidated Damages.  Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.20         Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.21         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.22         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23         Original Purchaser. By acceptance of any Debenture, each Purchaser
appoints Original Purchaser as its agent as more particularly set forth and
subject to the limitations set forth in the Security Agreement.

 

(Signature Pages Follow) 

 

- 39 - 

 

 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

  COMPANY:       DISCOVERY ENERGY CORP.         By:       Keith D. Spickelmier,
Chairman

 

  Address for Notice:   One Riverway Drive, Suite 1700   Houston, Texas 77056  
Facsimile No.: (713) 622-1937  

Email: kspickelmier1@comcast.net and kjm@discoveryenergy.com 

      With a copy to:       Haynes and Boone, LLP   1221 McKinney Street, Suite
2100   Houston, Texas 77010   Attention: Steven A. Buxbaum   Facsimile No.:
(713) 236-5404  

Email: steven.buxbaum@haynesboone.com 

      PURCHASER:

 

  DEC FUNDING LLC         By:       Steven Webster, Manager

 

  Address for Notice:   c/o Avista Capital Partners   1000 Louisiana Street,
Suite 3700   Houston, Texas 77002   Attention: Steven Webster   Facsimile No.:
(713) 328-1097  

Email: webster@avistacap.com 

      With a copy to:       Locke Lord LLP   111 Huntington Avenue   Boston,
Massachusetts 02110   Attention: George Ticknor, Esq.   Facsimile: (617)
227-4420  

Email: george.ticknor@lockelord.com 

 

Exhibit A to First Amendment to Securities Purchase Agreement 

 

 

 

 

EXHIBIT B

 

Conformed Version of the Disclosure Schedule

 

(see attached)

 

 

 

 



 

 

DISCLOSURE SCHEDULE

 

to the

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

DISCOVERY ENERGY CORP.,

a Nevada corporation (the “Company”)

 

and

 

DEC FUNDING LLC,

a Texas limited liability company (“Original Purchaser”)

 

and

 

each other Purchaser from time to time signatory thereto (together with Original
Purchaser, each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”)

 

May 27, 2016

 



 

 

 

 

  

DISCLOSURE SCHEDULE

 

The following schedules (collectively, the “Disclosure Schedule”) correspond
with the sections referenced in that certain Securities Purchase Agreement
(“Agreement”) dated as of May 27, 2016, between DISCOVERY ENERGY CORP., a Nevada
corporation (the “Company”), DEC FUNDING LLC, a Texas limited liability company
(“Original Purchaser”), and each other purchaser from time to time signatory
thereto (together with Original Purchaser, each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”). Company is delivering
this Disclosure Schedule in compliance with the provisions of the Agreement.
Capitalized terms not otherwise defined in this Disclosure Schedule have the
meanings given to them in the Agreement.

 

This Disclosure Schedule is arranged in schedules corresponding to the lettered
and numbered sections of the Agreement. The disclosure contained in the
corresponding section of the Disclosure Schedule shall qualify any
representation otherwise made in the Agreement to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedule only to the
extent such disclosure is reasonably apparent on its face, without any
independent knowledge on the part of the reader regarding the matter disclosed,
that such disclosure is responsive to such other representations.

 

The disclosure of information in this Disclosure Schedule is not to be construed
as an admission that any such information is material to Company, and its
business or operations. Subject to the foregoing, this Disclosure Schedule is
qualified in its entirety by reference to the specific provisions of the
Agreement, and none of the disclosures contained in this Disclosure Schedule are
intended to constitute, and shall not be construed as constituting,
representations or warranties, except to the extent specifically provided in the
Agreement.

  

 

 

 

Schedule 3.1(a)

 

Subsidiaries

 

The following is the only direct subsidiary of the Company. The Company has no
indirect subsidiaries.

 

Discovery Energy SA Pty Ltd, an Australian company

  

 

 

 

Schedule 3.1(g)

 

Capitalization

 

·Shares Authorized, Issued and Outstanding as of 5/16/2016:

 

Security  # of Shareholders   Issued   Outstanding   Authorized  Common Stock 
 101    140,189,501    140,189,501    500,000,000  Preferred Stock   NA    0  
 0    10,000,000 

 

·Common Stock Owned by Affiliates:

 

Affiliate Name  Position  Shares Controlled   Ownership
%  Keith D Spickelmier  Chairman   48,300,000    34.45% Keith J McKenzie 
CEO/Director   36,705,460    26.18% William E Begley  CFO/Director 
 10,607,106    7.57% Michael D Dahlke  President/COO   2,501,616    1.78% Total 
    98,114,182    69.99%

 

·Shares of Common Stock Issued Within the Previous Quarter

 

Subscriber Name  Receipt Date  Amount   Price/Share   Shares
Issued  Mark R Rogers & Lisa G Rogers  22-Feb-16  $20,000   $0.200    100,000 

 

·Options, Warrants or Other Rights to Purchase Common Stock

 

The Warrants

 

 

 

 

Schedule 3.1(n)

 

Title to Assets

 

None

 

Note: The Petroleum Exploration License is neither real nor personal property
under applicable Australian law.

 

Note: There are no liens in favor of Liberty pursuant to the Liberty Loan
Documents.

 

 

 

  

Schedule 3.1(p)

 

Insurance

 

Directors & Officers Liability Insurance

Executive Edge - Broad Form Management Liability Insurance Policy

llinois National Insurance Company

POLICY NUMBER: 29102229

Expires December 17, 2016

 

 

 

  

Schedule 3.1(q)

 

Transactions With Affiliates and Employees

 

None, except for the Shareholder Debt as described on Schedule 3.1(aa).

 

 

 

  

Schedule 3.1(v)

 

Registration Rights

 

Each of the shareholders listed below has certain rights pursuant to
Registration Rights Agreements to cause Company to effect the registration under
the Securities Act of the shares of Common Stock listed opposite their names
below.

 

Subscriber Name  Receipt Date  Amount   Price/Share   Shares Issued  Begley
Bill  25-Nov-11  $100,000   $0.125    800,000  Powers Randall J  5-Dec-11 
$25,000   $0.125    200,000  Caudell Living Trust  2-Dec-11  $50,000   $0.125  
 400,000  Cantu Enrique-1  21-Dec-11  $75,000   $0.125    600,000  Cantu Dora
Elia-1  21-Dec-11  $75,000   $0.125    600,000  Petersen Gary R  21-Dec-11 
$50,000   $0.125    400,000  Durpe (JRD) Trust  24-Jan-12  $100,000   $0.125  
 800,000  RWM Partnership No.1, Ltd  27-Jan-12  $50,000   $0.125    400,000 
Thompson Mark S.  27-Jan-12  $50,000   $0.125    400,000  Webster Steven A 
31-Jan-12  $100,000   $0.125    800,000  Gamson Michael  2-Feb-12  $100,000  
$0.125    800,000  Blouin Ron-1  7-Feb-12  $12,500   $0.125    100,000  Cantu,
Christina  13-Feb-12  $25,000   $0.125    200,000  Cantu, Ricardo  13-Feb-12 
$25,000   $0.125    200,000  Cantu, Dora Ella-2  13-Feb-12  $50,000   $0.125  
 400,000  Cantu, Enrique-2  13-Feb-12  $50,000   $0.125    400,000  Rich Royal
Propert (E. Cantu)  13-Feb-12  $50,000   $0.125    400,000  Becker Brian 
15-Feb-12  $50,000   $0.125    400,000  Guidera, Kevin (2)  24-Feb-12  $22,500  
$0.125    180,000  Caplan, Barry  1-Mar-12  $25,000   $0.125    200,000  Blouin
Ron-2  14-Mar-12  $12,500   $0.125    100,000  Williams, Allen  22-Mar-12 
$12,500   $0.125    100,000  Birarda, Bradley  28-Mar-12  $31,250   $0.125  
 250,000  JCECBI Ltd (Echols)  31-Mar-12  $100,000   $0.125    800,000  Smalley,
David  27-Apr-12  $5,000   $0.125    40,000  Margolis, Peter  22-May-12 
$12,500   $0.125    100,000  Caudell Living Trust  8-Oct-12  $50,000   $0.125  
 400,000  Petersen Gary R  11-Oct-12  $50,000   $0.125    400,000  Powers
Randall J  8-Oct-12  $50,000   $0.125    400,000  Webster Steven A  9-Oct-12 
$100,000   $0.125    800,000  Cantu Enrique - 3  13-Nov-12  $75,000   $0.125  
 600,000  Cantu Dora - 3  13-Nov-12  $75,000   $0.125    600,000  Sarofim
Valerie  26-Nov-12  $150,000   $0.125    1,200,000  E. L. Ecclestone  27-Feb-13 
$500,000   $0.125    4,000,000  John  H Pope  27-May-14  $20,000   $0.400  
 50,000  Robert Ferguson & Helen Ferguson  27-May-14  $20,000   $0.400  
 50,000  Burdette Keeland III  27-May-14  $15,000   $0.400    37,500 
Randolph-Sullivan Properties  31-Mar-15  $200,000   $0.300    666,667  Jeffrey
Parke  22-Jun-15  $50,000   $0.500    100,000  Mark R Rogers & Lisa G Rogers 
4-Sep-15  $50,000   $0.600    83,333  Mark R Rogers & Lisa G Rogers  22-Feb-16 
$20,000   $0.200    100,000 

 

 - 49 - 

 

  

Schedule 3.1(aa)

 

Solvency and Indebtedness

 

Company has the following unsecured indebtedness:

 

Keith Spickelmier Demand Notes Note
#  Original
Date  Amended  Amount   File Name Keith Spickelmier Demand Notes 4  31-Mar-14 
   $25,000   KDS-Note d4 Original Demand 140331 4a     31-Mar-16       KDS-Note
a4 140331 Amendment 3-31-2016 5  5-May-14     $3,100   KDS-Note d5 Original
Demand 140505 5a     5-May-16       KDS-Note a5 140505 Amendment 5-5-2016 6 
16-Jul-14     $10,000   KDS-Note d6 Original Demand 140716 6a     16-Jul-16 
     KDS-Note a6 140716 Amendment 7-16-2016 7  29-Sep-14     $16,000   KDS-Note
d7 Original Demand 140929 7a     29-Sep-15       KDS-Note a7 140929 Amendment
9-29-2015 8  17-Dec-14     $6,000   KDS-Note d8 Original Demand 141217 8a    
17-Dec-15       KDS-Note a8 141217 Amendment 12-17-2015 9  29-Jan-15    
$2,500   KDS-Note d9 Original Demand 150129 9a     29-Jan-16       KDS-Note a9
150129 Amendment 1-29-2016 10  20-Nov-15     $10,000   KDS-Note d10 Original
Demand 151120 11  15-Jan-16     $5,000   KDS-Note d11 Original Demand 160115 12 
2-Feb-16     $7,000   KDS-Note d12 Original Demand 160202 13  4-Feb-16    
$7,000   KDS-Note d13 Original Demand 160204 14  13-May-16     $4,600   KDS-Note
d14 Original Demand 160513 William E. Begley Demand Notes 10  9-Mar-15    
$4,000   WEB Demand Note-10 150309 10a     9-Mar-16       WEB Demand Note-10
150309 Amendment 03-09-16 11  11-Aug-15     $3,000   WEB Demand Note-11 150811
11a     11-Aug-16       WEB Demand Note-10 150309 Amend 08-11-16 12  16-Dec-15 
   $5,353   WEB Demand Note-12 151216 13  15-Jan-16     $1,500   WEB Demand
Note-13 160115 14  19-Jan-16     $3,500   WEB Demand Note-14 160119 15 
3-Feb-16     $4,000   WEB Demand Note-15 160203 16  4-Feb-16     $10,000   WEB
Demand Note-16 160204 16  20-Apr-16     $1,800   WEB Demand Note-17 160420
Emteeco (M.S. Thompson) Demand Note 1  20-Dec-13     $17,000   Emteeco Demand
Original Note 121220 1a     20-Dec-14  $17,000   Emteeco Note 131220 Amendment
12-20-2014 2a     20-Dec-15  $17,000   Emteeco Note 131220 Amendment 12-20-2015
Liberty Petroleum Demand Note 1  26-Sep-13     $542,294   Liberty Note Amendment
Agreement 10-02-2013 12a     5-Jan-16  $587,724   12th Amendment to Consolidated
Note 01-05-2016 13a     5-May-16  $587,724   13th Amendment to Consolidated Note
05-05-2016 14a     20-July-16  $587,724   14th Amend Consolidated Note
07-20-2016

 

Company has the following other Indebtedness:

 

The Debentures

 

- 50 - 

 

  

Schedule 3.1(gg)

 

No Disagreements with Accountants and Lawyers.

 

None.

 

Exhibit B to First Amendment to Securities Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Disclosure Schedule to
be duly executed by their respective authorized signatories as of the date of
the Securities Purchase Agreement described on the cover page hereof.

 

  COMPANY:         DISCOVERY ENERGY CORP.         By:       Keith D.
Spickelmier, Chairman

 

  PURCHASER:       DEC FUNDING LLC       By:      

Name: 

     

Title: 

 

 

- 52 - 

 

  

EXHIBIT C

 

Form of New Purchaser Debenture

 

(see attached)

 

 

 

  

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date:  [            , 201_]  [$_______________ ]

 

SENIOR SECURED CONVERTIBLE DEBENTURE

DUE MAY 27, 2021

 

THIS SENIOR SECURED CONVERTIBLE DEBENTURE is one of a series of duly authorized
and validly issued Senior Secured Convertible Debentures of Discovery Energy
Corp., a Nevada corporation, (the “Company”), having its principal place of
business at One Riverway Drive, Suite 1700, Houston, Texas 77056, designated as
its Senior Secured Convertible Debentures due May 27, 2021 (this debenture, the
“Debenture” and, collectively with the other debentures of such series, the
“Debentures”).

 

FOR VALUE RECEIVED, Company promises to pay to [________________ ] or its
registered assigns (the “Holder” and collectively with the holders of the other
Debentures, the “Holders”), or shall have paid pursuant to the terms hereunder,
the principal sum of [$_____________________ ]1 on May 27, 2021 (the “Maturity
Date”) or such earlier date as this Debenture is required or permitted to be
repaid as provided hereunder, and to pay interest to Holder on the aggregate
unconverted and then outstanding principal amount of this Debenture in
accordance with the provisions hereof.  This Debenture is subject to the
following additional provisions:

 

Section 1.       Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement (as defined
below) and (b) the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

 

“Annual License Milestone Compliance Certificate” shall have the meaning set
forth in Section 8(a)(x).

 



 



1 NTD: Prior to issuance, parties to complete all bracketed items, including the
Original Issue Date, Holder, principal sum (including the reference on Schedule
1) and Conversion Price (see 4(b)).

 

- 54 - 

 

  

“Bankruptcy Event” means any of the following events: (a) Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to Company
or any Significant Subsidiary thereof, (b) there is commenced against Company or
any Significant Subsidiary thereof any such case or proceeding that is not
dismissed within 20 days after commencement, (c) Company or any Significant
Subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief
or other order approving any such case or proceeding is entered, (d) Company or
any Significant Subsidiary thereof seeks or suffers any appointment of any
administrator, receiver, custodian or the like for it or any substantial part of
its property that is not discharged or stayed within 20 calendar days after such
appointment, (e) Company or any Significant Subsidiary thereof makes a general
assignment for the benefit of creditors, (f) Company or any Significant
Subsidiary thereof calls a meeting of its creditors or makes application to a
court to call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts, (g) Company or any Significant
Subsidiary becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due or (h)
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of Company, by contract or otherwise) of in excess of 50% of the voting
securities of the Company (other than by means of conversion or exercise of the
Debentures and the Securities issued together with the Debentures), (b) Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with Company and, after giving effect to such transaction, the
stockholders of Company immediately prior to such transaction own less than 50%
of the aggregate voting power of Company or the successor entity of such
transaction, (c) Company sells or transfers all or substantially all of its
assets to another Person and the stockholders of Company immediately prior to
such transaction own less than 50% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof) or (e) the
execution by Company of an agreement to which Company is a party or by which it
is bound, providing for any of the events set forth in clauses (a) through (d)
above.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.

 

- 55 - 

 

  

“Debenture Register” shall have the meaning set forth in Section 2(b).

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of Company pursuant to any stock or option plan
duly adopted for such purpose, by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of Company, provided that any such issuance shall only
be to a Person (or to the equityholders of a Person) which is, itself or through
its subsidiaries, an operating company or an owner of an asset (including, but
not primarily, securities) in a business synergistic with the business of
Company and shall provide to Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, provided that such agreements
have not been amended since the date of this Agreement to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

 

“Holder Optional Redemption” shall have the meaning set forth in Section 6(a).

 

“Holder Optional Redemption Date” shall have the meaning set forth in Section
6(a).

 

“Holder Optional Redemption Notice” shall have the meaning set forth in Section
6(a).

 

“Holder Optional Redemption Notice Date” shall have the meaning set forth in
Section 6(a).

 

“Interest Settlement Date” shall have the meaning set forth in Section 2(a)(i).

 

“Majority Holders” means, at any time, one or more Holders holding over fifty
percent (50%) in outstanding principal amount of the Debentures at such time.

 

“Mandatory Default Amount” means the sum of (a) 100% of the outstanding
principal amount of this Debenture, (b) 100% of the accrued and unpaid interest
hereon and (c) 100% of the interest on the outstanding principal amount of this
Debenture which would have been payable under Section 2(a) between the date of
the relevant Event of Default and the Maturity Date, plus all other amounts,
costs, expenses and liquidated damages due in respect of this Debenture.

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Optional Redemption Amount” means the sum of (a) 120% of the then outstanding
principal amount of the Debenture and 100% of accrued and unpaid interest on the
outstanding principal amount of this Debenture, plus (b) all liquidated damages
and other amounts due hereunder in respect of the Debenture.

 

- 56 - 

 

  

“Original Issue Date” means the date of the first issuance of the first
Debenture, regardless of any transfers of any Debenture and regardless of the
number of instruments which may be issued to evidence all such Debentures.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Debentures,
(b) indebtedness incurred in connection with any inventory financing transaction
and any refinancing or modification of the terms thereof; provided, that such
financing is secured only by inventory, (c) any indebtedness permitted pursuant
to the definition of Permitted Lien, (d) any indebtedness that has been
expressly subordinated in right of payment to the indebtedness under the
Debentures, provided that the terms of such subordination have been approved by
Majority Holders, (e) the Liberty Debt and Shareholder Debt and (f) Capital
Raises provided by Original Purchaser following the exercise of its Right of
First Offer (as defined in the Purchase Agreement).

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of Company’s business, and which
(x) do not individually or in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of the Company and its consolidated Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Lien, (c) Liens incurred by banks and other
financial institutions on deposit and securities accounts and other accounts
with such banks or financial institutions not to exceed $100,000 at any time,
(d) purchase money security interest in equipment (including capital leases),
(e) Liens securing judgments for the payment of money not constituting an Event
of Default and (f) Liens incurred in connection with indebtedness referred to in
clause (a) or (b) of Permitted Indebtedness.

 

“Petroleum Exploration License” means that certain Petroleum Exploration License
issued to Australian Subsidiary by the Energy Resource Division of the
Department for Manufacturing, Innovation, Trade, Resources and Energy on October
26, 2012, otherwise referred to as PEL 512.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of May
27, 2016 among Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Purchase Right” shall have the meaning set forth in Section 5(c).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of May 27, 2016 among Company and the original Holders, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by Holder as provided for in the Registration Rights
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

- 57 - 

 

  

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Shareholder Debt” means that certain Indebtedness (a) payable to Keith D.
Spickelmier in the aggregate principal amount of $96,200.00, (b) payable to
William Begley in the aggregate principal amount of $33,153.00, and (c) payable
to EMTEECO Holdings Ltd. in the aggregate principal amount of $17,000.00, each
as of the Closing Date.

 

“Successor Entity” shall have the meaning set forth in Section 5(d).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board or the
OTCQB over-the-counter bulletin board service maintained by OTC Markets Group
Inc. (or any successors to any of the foregoing).

 

Section 2.          Interest and Prepayment.

 

a)           Interest.

 

i.            So long as no Event of Default has occurred and is continuing, the
aggregate unconverted and then outstanding principal amount of this Debenture
shall accrue interest from the Original Issue Date at the rate of eight percent
(8%) per annum, compounded quarterly, which accrued interest shall be added to
the outstanding principal balance of this Debenture on the last day of each
calendar quarter (each such date, an “Interest Settlement Date”) (or, if such
Interest Settlement Date is not a Business Day, on the immediately succeeding
Business Day) and shall thereafter itself, as part of the principal balance,
accrue interest at the rate set forth above, compounding quarterly on each
Interest Settlement Date. All such accrued interest added to the principal
balance of this Debenture pursuant to the immediately preceding sentence shall
be payable on the same terms and subject to the same conditions set forth
herein.

 

ii.         Notwithstanding the foregoing clause (i), Company may provide
Purchaser with written notice (each, a “Cash Pay Notice”) of its intent to pay
all or a portion of the interest which would otherwise accrue on the next
succeeding Interest Settlement Date in cash. Any Cash Pay Notice shall be
delivered at least ten (10) Business Days prior to the applicable Interest
Settlement Date and shall be irrevocable.

 

iii.         Upon the occurrence and during the continuance of an Event of
Default, the aggregate unconverted and then outstanding principal amount of this
Debenture shall accrue interest at the rate of twelve percent (12%) per annum
and otherwise shall accrue and/or be paid in cash consistent with clauses (i)
and (ii) above.

 

b)           Interest Calculations. Interest shall be calculated on the basis of
a 365-day year, and shall accrue daily commencing on the Original Issue Date
until payment in full of the outstanding principal, together with all accrued
and unpaid interest, liquidated damages and other amounts which may become due
hereunder, has been made.  Interest shall cease to accrue with respect to any
principal amount converted, provided that Company actually delivers the
Conversion Shares within the time period required by Section 4(c)(ii)
herein.  Interest hereunder will be paid to the Person in whose name this
Debenture is registered in the records of Company regarding registration and
transfers of this Debenture (the “Debenture Register”).

 

- 58 - 

 

  

c)           Prepayment.  Except as otherwise set forth in this Debenture,
Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of Holder.

 

Section 3.          Registration of Transfers and Exchanges.

 

a)           Different Denominations. This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by Holder surrendering the same.  No service charge
will be payable for such registration of transfer or exchange.

 

b)           Investment Representations. This Debenture has been issued subject
to certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c)           Reliance on Debenture Register. Prior to due presentment for
transfer to Company of this Debenture, Company and any agent of Company may
treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither Company nor any such agent shall be affected by notice to
the contrary.

 

Section 4.          Conversion.

 

a)           Voluntary Conversion. This Debenture shall be convertible, in whole
or in part, into shares of Common Stock at the option of Holder, at any time and
from time to time. Holder shall effect conversions by delivering to Company a
Notice of Conversion, the form of which is attached hereto as Annex A (each, a
“Notice of Conversion”), specifying therein the principal amount of this
Debenture to be converted and, if Holder determines in its sole discretion to
convert such accrued and unpaid interest (or a portion thereof), the amount of
accrued and unpaid interest thereon to be converted and the date on which such
conversion shall be effected; provided that Holder may only convert the portion
of the accrued interest that corresponds to the principal being converted (such
date, the “Conversion Date”).  If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder.  To effect conversions hereunder, Holder shall
not be required to physically surrender this Debenture to Company unless the
entire principal amount of this Debenture, plus all accrued and unpaid interest
thereon, has been so converted or otherwise been repaid to Holder. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Debenture in an amount equal to the principal amount converted in such
conversion.   Holder and Company shall maintain records showing the principal
amount(s) converted and the date of such conversion(s).   Company may deliver an
objection to any Notice of Conversion within two (2) Business Days of delivery
of such Notice of Conversion.  In the event of any dispute or discrepancy, the
records of Holder shall be controlling and determinative in the absence of
manifest error. Holder, and any assignee by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof.

 

b)           Conversion Price.  The Conversion Price in effect on any Conversion
Date shall be equal to [$0.__]2 and shall be subject to adjustment as provided
in Section 5 (the “Conversion Price”).

 



 



2 NTD: For Debentures with an Original Issue Date prior to January 1, 2017, the
Conversion Price will be $0.16. For each Debenture with an Original Issue Date
on or after January 1, 2017 the Conversion Price will be $0.20.

 

- 59 - 

 

  

c)           Mechanics of Conversion.

 

i.            Conversion Shares Issuable Upon Conversion of Debenture.  The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the sum of (a) the
outstanding principal amount of this Debenture to be converted plus (b) any
accrued and unpaid interest on the principal amount of this Debenture to be
converted, by (y) the Conversion Price.

 

ii.         Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), Company
shall deliver, or cause to be delivered, to Holder a certificate or certificates
representing the Conversion Shares which, on a Legend Removal Qualification
Event shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of Conversion Shares being acquired upon the conversion of this
Debenture. If (i) there is an effective registration statement permitting the
issuance of Conversion Shares to or resale of the Conversion Shares by Holder or
(ii) following the six month anniversary of the Original Issue Date, the
Conversion Shares are eligible for sale under Rule 144 without volume or
manner-of-sale restrictions and as of such date Company is in compliance with
the current public information required under Rule 144 as to such Conversion
Shares, Company shall deliver any certificate or certificates required to be
delivered by Company under this Section 4(c) by causing such certificates to be
transmitted by the Transfer Agent to the Holder by crediting the account of
Holder’s designated brokerage firm with The Depository Trust Company through its
Deposit or Withdrawal at Custodian (“DWAC”) system if Company is then a
participant in such system or another established clearing corporation
performing similar functions.

 

iii.         Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not credited to the account of
Holder’s broker with The Depository Trust Company through its DWAC system or
another established clearing corporation performing similar functions, if
Company is then a participant in any such system, or delivered to or as directed
by Holder by the Share Delivery Date, Holder shall be entitled to elect by
written notice to Company at any time on or before such crediting or its receipt
of such certificate or certificates, to rescind such Conversion, in which event
Company shall promptly return to Holder any original Debenture delivered to
Company and Holder shall promptly return to Company the Common Stock
certificates (or any shares of Common Stock received electronically) issued to
Holder pursuant to the rescinded Conversion Notice.

 

- 60 - 

 

  

iv.         Obligation Absolute; Partial Liquidated Damages.  Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by Holder to enforce the same, any waiver
or consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by Holder or any other Person of any obligation to Company (other than
Holder’s obligations hereunder with respect to the conversion, including the
delivery of a Notice of Conversion) or any violation or alleged violation of law
by Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of Company to Holder in connection with
the issuance of such Conversion Shares; provided, however, that such delivery
shall not operate as a waiver by Company of any such action Company may have
against Holder.  In the event Holder shall elect to convert any or all of the
outstanding principal amount hereof, Company may not refuse conversion based on
any claim by Company or any Affiliate thereof that Holder or anyone associated
or affiliated with Holder has been engaged in any violation of law, agreement or
for any other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained, and the Company posts a surety bond for benefit
of the Holder in the amount of 150% of the outstanding principal amount of this
Debenture, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to Holder to the extent it obtains
judgment.  In the absence of such injunction, Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion.  If Company
fails when required hereunder for any reason to deliver to Holder such
certificate or certificates pursuant to Section 4(c)(ii) by the third Trading
Day following the Share Delivery Date, the Company shall pay to Holder, in cash,
as liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $5 per Trading Day (increasing to $10 per Trading Day on the
fifth (5th) Trading Day after such liquidated damages begin to accrue) for each
Trading Day commencing on the third Trading Day after such Share Delivery Date
until such certificates are delivered or Holder rescinds such conversion.
Nothing herein shall limit Holder’s right to pursue actual damages (provided
such damages may be reduced by the payments previously made hereunder) or
declare an Event of Default pursuant to Section 8 hereof for Company’s failure
to deliver Conversion Shares within the period specified herein and Holder shall
have the right to pursue all remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

v.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to Holder, if Company
fails for any reason to deliver to Holder such certificate or certificates by
the Share Delivery Date pursuant to Section 4(c)(ii), and if after such Share
Delivery Date Holder is required by its brokerage firm to purchase (in an open
market transaction or otherwise), or Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by Holder
of the Conversion Shares which Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then Company shall
(A) pay in cash to Holder (in addition to any other remedies available to or
elected by Holder) the amount, if any, by which (x) Holder’s total purchase
price (including any brokerage commissions) for the Common Stock so purchased
exceeds (y) the product of (1) the aggregate number of shares of Common Stock
that Holder was entitled to receive from the conversion at issue multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of Holder, either reissue (if surrendered) this Debenture in a principal
amount equal to the principal amount of the attempted conversion (in which case
such conversion shall be deemed rescinded) or deliver to Holder the number of
shares of Common Stock that would have been issued if Company had timely
complied with its delivery requirements under Section 4(c)(ii). For example, if
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of this Debenture with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, Company shall be
required to pay Holder $1,000. Holder shall provide Company written notice
indicating the amounts payable to Holder in respect of the Buy-In and, upon
request of Company, evidence of the amount of such loss. Nothing herein shall
limit Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.

 

- 61 - 

 

  

vi.         Reservation of Shares Issuable Upon Conversion. Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than Holder (and any other holder of the Debentures),
not less than such aggregate number of shares of the Common Stock as shall
(subject to the terms and conditions set forth in the Purchase Agreement) be
issuable (taking into account the adjustments and restrictions of Section 5)
upon the conversion of the then outstanding principal amount of this Debenture
and payment of interest hereunder. Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable and, if the Registration Statement is then
effective under the Securities Act, shall be registered for public resale in
accordance with such Registration Statement (subject to Holder’s compliance with
its obligations under the Registration Rights Agreement).

 

vii.         Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture.  As to
any fraction of a share which Holder would otherwise be entitled to purchase
upon such conversion, Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

viii.         Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Debenture shall be made without charge to
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Debenture so
converted and Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to Company the amount of such tax or shall have
established to the satisfaction of Company that such tax has been paid.

 

Section 5.          Certain Adjustments.

 

a)           Stock Dividends and Stock Splits.  If Company, at any time while
this Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by Company upon conversion
of, or payment of interest on, the Debentures), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines (including
by way of a reverse stock split) outstanding shares of Common Stock into a
smaller number of shares or (iv) issues, in the event of a reclassification of
shares of the Common Stock, any shares of capital stock of Company, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of
Company) outstanding immediately before such event, and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

- 62 - 

 

  

b)           Subsequent Equity Sales. If, at any time while this Debenture is
outstanding, Company or any Subsidiary, as applicable, sells or grants any
option to purchase or reprices or reduce the conversion or exercise price of any
outstanding Securities, grants any right to reprice, or otherwise disposes of or
issues, any Common Stock or Common Stock Equivalents entitling any Person to
acquire shares of Common Stock at an effective price per share that is lower
than the then Conversion Price, other than in connection with any Common Stock
Equivalents outstanding on the Original Issue Date (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. If Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, Company shall be deemed to have
issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. Company
shall notify Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this Section
5(b), indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”). For purposes of clarification, whether or not
Company provides a Dilutive Issuance Notice pursuant to this Section 5(b), upon
the occurrence of any Dilutive Issuance, Holder is entitled to receive a number
of Conversion Shares based upon the Base Conversion Price on or after the date
of such Dilutive Issuance, regardless of whether Holder accurately refers to the
Base Conversion Price in the Notice of Conversion.

 

c)           Subsequent Rights Offerings.  If Company, at any time while this
Debenture is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to Holder) entitling them to subscribe for or purchase
shares of Common Stock (the “Purchase Rights”), then, upon any conversion of
this Debenture, Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights that Holder could have
acquired if Holder had held the number of Conversion Shares issued upon such
conversion of this Debenture immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.

 

d)           Pro Rata Distributions. If Company, at any time while this
Debenture is outstanding, shall distribute to all holders of Common Stock (and
not to Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (a “Distribution”), then, upon any conversion of this
Debenture, Holder shall be entitled to participate in such Distribution to the
same extent that Holder would have participated therein if Holder had held the
number of Conversion Shares issued upon such conversion of this Debenture
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution.

 

- 63 - 

 

  

e)           Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of Company with or into another
Person, (ii) Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, (iv) Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, (v) Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Debenture is
convertible immediately prior to such Fundamental Transaction.  For purposes of
any such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Debenture following such Fundamental
Transaction.  Company shall cause any successor entity in a Fundamental
Transaction in which Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of Company under this Debenture and the
other Transaction Documents (as defined in the Purchase Agreement) in accordance
with the provisions of this Section 5(d) pursuant to written agreements in form
and substance reasonably satisfactory to Holder and approved by Holder (without
unreasonable delay) prior to such Fundamental Transaction and shall, at the
option of the holder of this Debenture, deliver to Holder in exchange for this
Debenture a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Debenture which is
convertible for a corresponding number of shares of capital stock of such
Successor Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon conversion of this Debenture (without regard to
any limitations on the conversion of this Debenture) prior to such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Debenture immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to Holder. Upon the occurrence of any such Fundamental Transaction,
the Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Debenture
and the other Transaction Documents referring to “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of Company and
shall assume all of the obligations of Company under this Debenture and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as Company herein.

 

- 64 - 

 

  

e)           Calculations.  All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of Company) issued and
outstanding.

 

f)           Notice to Holder.

 

i.            Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, Company shall within 10
calendar days of such adjustment deliver to Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

ii.         Notice to Allow Conversion by Holder.  If (A) Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock, (C) Company shall authorize the granting to all holders of the
Common Stock of rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which
Company is a party, any sale or transfer of all or substantially all of the
assets of Company, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) Company shall authorize
the voluntary or involuntary dissolution, liquidation or winding up of the
affairs of Company, then, in each case, Company shall cause to be filed at each
office or agency maintained for the purpose of conversion of this Debenture, and
shall cause to be delivered to Holder at its last address as it shall appear
upon the Debenture Register, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding Company or any of its
Subsidiaries, Company shall simultaneously file such notice with the Commission
pursuant to a Current Report on Form 8-K.   Holder shall remain entitled to
convert this Debenture during the 20-day period commencing on the date of such
notice through the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

 

- 65 - 

 

  

Section 6.          Redemption.

 

a)           Optional Redemption at Election of Holder. Subject to the
provisions of this Section 6, at any time after either (i) the date Company
announces a Change of Control Transaction or (ii) the date Company or any
Subsidiary enters into an agreement providing for the sale of a material portion
of their respective assets, Holder may deliver a notice to Company (a “Holder
Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Holder Optional Redemption Notice Date”) of its irrevocable
election to cause Company redeem some or all of the then outstanding principal
amount of this Debenture for cash in an amount equal to the Optional Redemption
Amount on the later of (i) the 5th Trading Day following the Holder Optional
Redemption Notice Date or (ii) the date such applicable transaction triggering
such redemption right is consummated (such date, the “Holder Optional Redemption
Date” and such redemption, the “Holder Optional Redemption”). The Optional
Redemption Amount is payable in full on the Holder Optional Redemption Date. Any
Holder Optional Redemption shall be applied ratably to all Holders that submit a
Holder Optional Redemption based on their (or their predecessor’s) initial
purchases of Debentures pursuant to the Purchase Agreement. Company hereby
agrees to publicly disclose any Change of Control Transaction or entry into an
asset sale agreement which would trigger a redemption right hereunder within one
Trading Day from the date such agreement or transaction is entered into.

 

b)           Redemption Procedure.  The payment of cash pursuant to a Holder
Optional Redemption shall be payable on the applicable Holder Optional
Redemption Date.  If any portion of the payment pursuant to a Holder Optional
Redemption shall not be paid by Company by the Holder Optional Redemption Date,
interest shall accrue on the aggregate amount payable by Company at the Default
Rate until such amount is paid in full.

 

Section 7.          Negative Covenants. As long as any portion of this Debenture
remains outstanding, unless Holder shall have otherwise given prior written
consent, Company shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly:

 

a)           other than for the Permitted Indebtedness, enter into, create,
incur, assume, guarantee or suffer to exist any Indebtedness;

 

b)           other than for Permitted Liens, enter into, create, incur, assume
or suffer to exist any Liens of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

c)           amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of Holder;

 

d)           repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to the Conversion Shares or Warrant Shares as
permitted or required under the Transaction Documents;

 

e)           repay, repurchase or offer to repay, repurchase or otherwise
acquire any Indebtedness using the proceeds of the Debentures issued on the
Closing Date;

 

f)         pay cash dividends or distributions on any equity securities of
Company;

 

g)           enter into any transaction with any Affiliate of Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of Company (even if less than a
quorum otherwise required for board approval);

 

h)           issue any additional Common Stock or securities of Company or any
of its Subsidiaries other than (i) pursuant to an Exempt Capital Raise; (ii) up
to 1,400,000 shares of Common Stock to employees and other service providers of
Company as compensation for services provided to Company provided that the issue
price for such Common Stock exceeds the then effective Conversion Price; (iii)
up to 1,150,895 shares of Common Stock to Liberty in partial payment of the
Liberty Debt pursuant to the terms of the Liberty Loan Documents or (iv)
issuance of stock options (or shares of Common Stock in exchange for such stock
options) pursuant to Company’s stock option plan in effect on the Closing Date;

 

- 66 - 

 

  

i)           make any investments other than (i) investments in cash and/or cash
equivalents and (ii) investments by Company in the Australian Subsidiary;

 

j)           dissolve, liquidate, merge, consolidate or otherwise alter or
modify Company’s or any Subsidiaries’ corporate name, mailing address, principal
place of business, structure, status or existence or enter into or engage in any
operation or activity materially different from that presently conducted by
Company or such Subsidiary; make any substantial change in its executive
management, or form any Subsidiary;

 

k)           sell, lease, transfer or otherwise dispose of its properties,
assets, rights, licenses and franchises to any Person, except sales of
production or inventory in the ordinary course of its business or turn over the
management of, or enter a management contract with respect to, such properties,
assets, rights, licenses and franchises or enter into any arrangement, directly
or indirectly, with any Person whereby it shall sell or transfer any property,
real, personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property; or

 

l)           enter into any agreement with respect to any of the foregoing.

 

Section 8.          Events of Default.

 

a)           “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

i.            any default in the payment of (A) the principal amount of any
Debenture or (B) interest, liquidated damages and other amounts owing to any
Holder of a Debenture, as and when the same shall become due and payable
(whether on an Interest Settlement Date, a Conversion Date or the Maturity Date
or by acceleration or otherwise), and solely with respect to payment of interest
in cash after delivery of a Cash Pay Notice such failure continues for three (3)
Trading Days after an Interest Settlement Date;

 

ii.         Company shall fail to observe or perform any other covenant or
agreement contained in a Transaction Document (other than (x) a breach by
Company of its obligations to deliver shares of Common Stock to Holder upon
conversion or a breach by Company of its obligations to deliver shares of Common
Stock to the holder of a Warrant upon exercise thereof which breaches are
addressed in clause (vii) below or (y) any failure by Company to observe or
perform any covenant or agreement contained in the Registration Rights
Agreement, except as set forth in clause (x) below) which failure, unless a cure
period is specifically provided with respect to such failure to observe or
perform, is not cured, if possible to cure, within the earlier to occur of (A) 4
Trading Days after notice of such failure sent by Holder or by any other Holder
to Company and (B) 7 Trading Days after Company has become or should have become
aware of such failure;

 

iii.         any representation or warranty made in this Debenture or any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to Holder
shall be untrue or incorrect in any material respect as of the date when made or
deemed made;

 

iv.         a Bankruptcy Event shall occur;

 

- 67 - 

 

  

v.           Company or any Subsidiary shall default on any of its obligations
under (A) the Liberty Debt or (B) any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced, any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement that, in the case of this clause (B): (1) involves an
obligation greater than $75,000, whether such indebtedness now exists or shall
hereafter be created, and (2) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

vi.         Company shall be a party to any Change of Control Transaction or a
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
50% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);

 

vii.         Company shall fail for any reason to deliver certificates to Holder
prior to the third Trading Day after the Share Delivery Date pursuant to Section
4(c) or fail to deliver certificates to a holder of Warrants prior to the third
Trading Day after the Warrant Share Delivery Date (as defined in the Warrants)
or Company shall provide at any time notice to Holder, including by way of
public announcement, of Company’s intention to not honor requests for
conversions of any Debentures in accordance with the terms hereof or exercise of
the Warrants in accordance with the terms thereof;

 

viii.         any monetary judgment, writ or similar final process shall be
entered against Company, any Subsidiary or any of their respective property or
other assets for more than $75,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days;

 

ix.         Company fails to meet the current public information requirements
under Rule 144 in respect of the Underlying Shares for more than 10 consecutive
Trading Days;

 

x.         Company shall fail to pay when due any liquidated damages under the
Registration Rights Agreement as and when the same shall become due and payable
and such failure continues for 30 calendar days;

 

xi.            Company shall fail to deliver a certificate of a responsible
officer of Company (each such certificate, an “Annual License Milestone
Certificate”) to Purchaser at least 90 days prior to the required completion
date for each “minimum work requirement” to be completed under the Petroleum
Exploration License certifying (A) that Company has adequate funds to fulfill
the applicable annual minimum work requirement in accordance with the terms of
the Petroleum Exploration License; (B) that Company expects to be able to
fulfill the applicable annual minimum work requirement in accordance with the
terms of the Petroleum Exploration License and (C) as to other matters relating
to the Petroleum Exploration License as requested by Purchaser;

 

xii.         termination of the Petroleum Exploration License; or

 

xiii.         either (A) Company delivers an Annual License Milestone
Certificate which indicates a prospective non-compliance with the certifications
required by subclauses (A) and/or (B) in clause (xi) above or (B) Company fails
to meet any of the annual minimum work requirements set forth in the Petroleum
Exploration License.

 

- 68 - 

 

  

b)           Remedies Upon Event of Default. If any Event of Default has
occurred and is continuing, the outstanding principal amount of this Debenture,
plus accrued but unpaid interest, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Majority
Holders’ election, immediately due and payable in cash at the Mandatory Default
Amount.  Commencing 5 calendar days after the occurrence of any Event of Default
that results in the eventual acceleration of this Debenture, interest on the
Mandatory Default Amount shall accrue at the Default Rate.  Upon the payment in
full of the Mandatory Default Amount, Holder shall promptly surrender this
Debenture to or as directed by Company.  In connection with such acceleration
described herein, Holder need not provide, and Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such acceleration may be rescinded and annulled by Holder at
any time prior to payment hereunder and Holder shall have all rights as a holder
of the Debenture until such time, if any, as Holder receives full payment
pursuant to this Section 8(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

Section 9.          Miscellaneous.

 

a)           Notices.  Any and all notices or other communications or deliveries
to be provided by Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile or email,
or sent by an internationally recognized overnight courier service, addressed to
Company, set forth in the Purchase Agreement, or such other facsimile number,
email address or address as Company may specify for such purposes by notice to
Holder delivered in accordance with this Section 9(a).  Any and all notices or
other communications or deliveries to be provided by Company hereunder shall be
in writing and delivered, by facsimile or email, or sent by an internationally
recognized overnight courier service addressed to each Holder at the facsimile
number, email address or address of Holder appearing on the books of Company, or
if no such facsimile number, email address or address appears on the books of
Company, at the principal place of business of Holder, as set forth in the
Purchase Agreement.  Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on any date, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email at the facsimile number or email address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the
second Trading Day following the date of mailing, if sent by U.S. recognized
overnight courier service or (iv) upon actual receipt by the party to whom such
notice is required to be given. If an email address is provided for a party on
the signature pages attached hereto, notice to such party given by other means
hereunder shall also be given by email, provided, that failure to deliver a
duplicate notice by email shall not constitute a failure to deliver the
applicable notice.

 

b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed.  This Debenture is a
direct debt obligation of Company. This Debenture ranks pari passu with all
other Debentures now or hereafter issued under the terms set forth herein.

 

- 69 - 

 

  

c)           Lost or Mutilated Debenture.  If this Debenture shall be mutilated,
lost, stolen or destroyed, Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof and a lost Debenture affidavit,
reasonably satisfactory to Company.

 

d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflict of laws thereof. Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
County of New York (the “New York Courts”) unless otherwise specified therein.
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS DEBENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF ANY
PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS
DEBENTURE, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS FEES AND OTHER COSTS AND
EXPENSES INCURRED IN THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
ACTION OR PROCEEDING.

 

e)           Waiver.  Any waiver by Company or Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture.  The failure of Company or Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture on any other
occasion.  Any waiver by Company or Holder must be in writing.

 

f)         Severability.  If any provision of this Debenture is invalid, illegal
or unenforceable, the balance of this Debenture shall remain in effect, and if
any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.  If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and Company
(to the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

- 70 - 

 

  

g)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

h)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.

 

i)           Secured Obligation.  The obligations of Company under this
Debenture are secured by all assets of Company and each Subsidiary (other than
the Petroleum Exploration License) pursuant to the Security Agreement and the
Australian Security Agreement, each dated as of May 27, 2016 among Company, the
relevant Subsidiaries of Company and Agent.

 

j)           Amendments.  This Debenture and each of the other Debentures issued
under the Purchase Agreement may be amended upon the written consent of Company
and the Majority Holders.

 

(Signature Pages Follow)

 

- 71 - 

 

  

IN WITNESS WHEREOF, Company has caused this Debenture to be duly executed by a
duly authorized officer as of the date first above indicated.

 



  DISCOVERY ENERGY CORP.         By:       Keith D. Spickelmier, Chairman      
  Facsimile No. for delivery of Notices:   (713) 622-1937   Email address for
delivery of Notices:   kspickelmier1@comcast.net   kjm@discoveryenergy.com



  

Signature Page to Senior Secured Convertible Debenture (Texican)

 

 

 

  

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Senior Secured
Convertible Debenture due May 27, 2021 of Discovery Energy Corp., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of Company according to the conditions hereof, as of the date written below.  If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion, the undersigned represents and
warrants to the Company that the undersigned’s representations and warranties
contained in Section 3.2 of the Purchase Agreement (as defined in the
Debenture), including that the undersigned is either (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act as of the giving of this Notice of Conversion, are true and correct as of
the giving of this Notice of Conversion.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

Date to Effect Conversion:

 

Principal Amount of Debenture to be Converted:

 

Accrued and Unpaid Interest on Amount of Debenture to be Converted:

 

Number of shares of Common Stock to be issued:

 

  Signature:       Name:       Address for Delivery of Common Stock
Certificates:

 

Or

 

DWAC Instructions:

 

Broker No:_________________________

Account No:_______________________

 

 

 

  

Schedule 1

 

CONVERSION SCHEDULE

 

The Senior Secured Convertible Debentures due on May 27, 2021 in the aggregate
principal amount of [$__________ ] issued by Discovery Energy Corp., a Nevada
corporation.  This Conversion Schedule reflects conversions made under Section 4
of the above referenced Debenture.

 

Dated:

 

Date of Conversion
(or for first entry, Original
Issue Date)   Amount of Conversion   Aggregate Principal
Amount Remaining
Subsequent to
Conversion
(or original Principal
Amount)   Company Attest                            

 

Exhibit C to First Amendment to Securities Purchase Agreement

 

 

 